--------------------------------------------------------------------------------

Exhibit 10.49
 

--------------------------------------------------------------------------------

 
CREDIT AGREEMENT


dated as of November 17, 2010


by and among


CHUGACH ELECTRIC ASSOCIATION, INC.


The LENDERS Party Hereto,


and


NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION,
as Administrative Agent


_____________


$300,000,000
_____________


NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION,
Lead Arranger
 

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



   
Page
     
ARTICLE I
DEFINITIONS
1
     
Section 1.01
Defined Terms
1
Section 1.02
Terms Generally
21
Section 1.03
Accounting Terms; GAAP
21
Section 1.04
Classification of Loans and Borrowings
21
     
ARTICLE II
THE CREDITS
21
     
Section 2.01
The Commitments
21
Section 2.02
Loans and Borrowings
22
Section 2.03
Requests for Borrowings
22
Section 2.04
[Reserved]
23
Section 2.05
Funding of Borrowings
23
Section 2.06
Interest Elections
24
Section 2.07
Termination and Reduction of the Commitments
25
Section 2.08
Repayment of Loans; Evidence of Debt
26
Section 2.09
Prepayment of Loans
27
Section 2.10
Fees
27
Section 2.11
Interest
28
Section 2.12
Alternate Rate of Interest
29
Section 2.13
Increased Costs; Illegality
29
Section 2.14
Break Funding Payments
30
Section 2.15
Taxes
31
Section 2.16
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
32
Section 2.17
Mitigation Obligations; Replacement of Lenders
34
     
ARTICLE III
REPRESENTATIONS AND WARRANTIES
34
     
Section 3.01
Organization; Powers
34
Section 3.02
Authorization; Enforceability; Ranking
35
Section 3.03
Governmental Approvals; No Conflicts
35
Section 3.04
Financial Condition
35
Section 3.05
Properties; Insurance
35
Section 3.06
Litigation, Actions, Suits and Proceedings
36
Section 3.07
Environmental Matters
36
Section 3.08
Compliance with Laws and Agreements
36
Section 3.09
Investment and Holding Company Status; Etc
36
Section 3.10
Taxes
37
Section 3.11
ERISA
37
Section 3.12
Disclosure
37
Section 3.13
Margin Stock
37
Section 3.14
Indebtedness and Liens
37
Section 3.15
Subsidiaries
38
Section 3.16
Solvency
38
Section 3.17
Wholesale Power Contracts
38
Section 3.18
Indenture Compliance
38


 
i

--------------------------------------------------------------------------------

 



Section 3.19
Labor Disputes; Natural Disasters
38
     
ARTICLE IV
CONDITIONS
38
     
Section 4.01
Effective Date
38
Section 4.02
Each Credit Event
41
     
ARTICLE V
AFFIRMATIVE COVENANTS
42
     
Section 5.01
Financial Statements and Other Information
42
Section 5.02
Notices of Material Events
44
Section 5.03
Existence; Conduct of Business
44
Section 5.04
Payment of Obligations (Including Taxes)
45
Section 5.05
Maintenance of Properties; Insurance
45
Section 5.06
Books and Records; Inspection Rights
45
Section 5.07
Compliance with Laws and Agreements
45
Section 5.08
Use of Proceeds
46
Section 5.09
Identification of Parties
46
Section 5.10
Ranking
46
Section 5.11
Maintenance of Credit Ratings
46
     
ARTICLE VI
NEGATIVE COVENANTS; FINANCIAL COVENANTS
46
     
Section 6.01
Indebtedness
46
Section 6.02
Security Interests
47
Section 6.03
Fundamental Changes; No Subsidiaries
47
Section 6.04
Lines of Business
48
Section 6.05
Investments
48
Section 6.06
Transactions with Affiliates
48
Section 6.07
Restrictive Agreements
49
Section 6.08
Certain Financial Covenants
49
Section 6.09
Certain Documents; Accounting Changes
49
     
ARTICLE VII
EVENTS OF DEFAULT; REMEDIES
50
     
Section 7.01
Events of Default
50
Section 7.02
Remedies
53
     
ARTICLE VIII
THE ADMINISTRATIVE AGENT
53
     
Section 8.01
Appointment
53
Section 8.02
Administrative Agent in its Individual Capacity
53
Section 8.03
Exculpatory Provisions
54
Section 8.04
Notice of Default
54
Section 8.05
Reliance by the Administrative Agent
54
Section 8.06
Delegation of Duties
54
Section 8.07
Successor Administrative Agent
55
Section 8.08
Non-Reliance on Administrative Agent and other Lenders
55
Section 8.09
Loan Document Amendments
55
Section 8.10
Indemnification
55


 
ii

--------------------------------------------------------------------------------

 



ARTICLE IX
MISCELLANEOUS
56
     
Section 9.01
Notices
56
Section 9.02
Waivers; Amendments
57
Section 9.03
Expenses; Indemnity; Damage Waiver
59
Section 9.04
Successors and Assigns
60
Section 9.05
Survival
63
Section 9.06
Counterparts; Integration; Effectiveness
63
Section 9.07
Severability
64
Section 9.08
Right of Setoff
64
Section 9.09
Governing Law; Jurisdiction; Etc
64
Section 9.10
WAIVER OF JURY TRIAL
65
Section 9.11
Headings
65
Section 9.12
Treatment of Certain Information; Confidentiality
65
Section 9.13
USA PATRIOT Act
66
Section 9.14
Transaction Titles
66
Section 9.15
No Fiduciary Duty
66



Schedules:
 
Schedule I
Lenders' Commitments
Schedule 3.14(a)
Existing Indebtedness
Schedule 3.14(b)
Existing Liens
Schedule 3.15
Jointly-Owned Assets
Schedule 3.17
Wholesale Power Contracts
Schedule 6.05(a)
Investments
Schedule 6.07
Restrictive Agreements
   
Exhibits:
 
Exhibit A
Form of Assignment and Assumption Agreement
Exhibit B-1
Form of Initial Borrowing Request
Exhibit B-2
Form of Borrowing Request
Exhibit C
Form of Interest Election Request
Exhibit D
Form of Note
Exhibit E
Form of Solvency Certificate
Exhibit F-1
Form of Legal Opinion of Borrower’s Special Counsel
Exhibit F-2
Form of Legal Opinion of Borrower’s In House Counsel
Exhibit G
Form of Compliance Certificate
Exhibit H
Form of New Indenture


 
iii

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT dated as of November 17, 2010 (this “Agreement”), by and among
CHUGACH ELECTRIC ASSOCIATION, INC., a corporation organized and existing under
the laws of the State of Alaska (the “Borrower”), the LENDERS party hereto, and
NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION, a cooperative
association existing under the laws of the District of Columbia (“CFC”), as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).


The Borrower has requested that the Lenders (as hereinafter defined) make loans
and extend credit to it in an aggregate principal or face amount not exceeding
$300,000,000 at any one time outstanding. The Lenders are prepared to extend
such credit upon the terms and conditions hereof, and, accordingly, the parties
hereto agree as follows:


ARTICLE I


DEFINITIONS


Section 1.01            Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.


“Accounting Requirements” means the requirements of the Uniform System of
Accounts as prescribed by FERC; provided, however, that if the Borrower is not
specifically required by FERC to employ such system of accounts prescribed by
FERC or FERC does not prescribe a system of accounts applicable to the Borrower,
then “Accounting Requirements” means the requirements of the systems of accounts
prescribed by any regulatory authority having jurisdiction over the Borrower or,
in the absence thereof, the requirements of generally accepted accounting
principles applicable to similar entities conducting business similar to that of
the Borrower. Generally accepted accounting principles refers to a common set of
accounting standards and procedures that are either promulgated by an
authoritative accounting rulemaking body or accepted as appropriate due to
wide-spread application in the United States.


 “Adjusted LIBO Rate” means, for the Interest Period for any LIBO Borrowing, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%)
equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate for such Interest Period.


“Administrative Agent” has the meaning assigned to such term in the introductory
paragraph hereof.


“Administrative Agent Fee” has the meaning assigned to such term in Section
2.10(b).


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 
 

--------------------------------------------------------------------------------

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
of any specified Person means the power to direct the management and policies of
such specified Person, directly or indirectly, whether through the ownership of
voting securities or membership interests, by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.


“Agreement” has the meaning assigned to such term in the introductory paragraph
hereto.


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate for such day plus 2.00%, or (c) the Adjusted LIBO Rate for a one month
Interest Period on such day plus 2.00%. Any change in the Alternate Base Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, as the case may be.


“Applicable Percentage” means, with respect to any Lender, the percentage of the
aggregate Commitments of all Lenders represented by such Lender's Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments pursuant to Section 9.04.


“Approved Fund” means, with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.


“Authorizations” means the governmental and third party consents, approvals,
authorizations, actions, notices and filings necessary in connection with the
conduct of the Borrower’s business and the consummation of the Transactions.


“Availability Period” means the period from and including the Effective Date to,
but excluding, the earlier of the Commitment Termination Date and the date of
termination of the Commitments prior to the Commitment Termination Date pursuant
to Section 2.07(b), ARTICLE VII or otherwise.


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.


“Board of Directors” means the board of directors of the Borrower or any duly
authorized committee of such board.

 
2

--------------------------------------------------------------------------------

 

“Borrower” has the meaning assigned to such term in the introductory paragraph
hereto.


“Borrowing” means (a) all ABR Loans made, converted or continued on the same
date or (b) all LIBO Loans that have the same Interest Period.


“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, substantially in the form of Exhibit B-1 or
Exhibit B-2 hereto, as applicable.


“Bps” means basis points, with each basis point being one-hundredth of a
percentage point or 0.01%.


“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a LIBO Borrowing, or to a notice by the
Borrower with respect to any such borrowing, payment, prepayment, continuation,
conversion, or Interest Period, that is also a day on which dealings in Dollar
deposits are carried out in the London interbank market.


“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.


“Casualty Event” means, with respect to any property of any Person, any loss of
or damage to, or any condemnation or other taking (whether by eminent domain or
otherwise) of, such property for which such Person or any of its Subsidiaries
receives insurance proceeds, or proceeds of a condemnation award or other
compensation.


“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. §§ 9601 et seq.


“CFC” has the meaning assigned to such term in the introductory paragraph
hereof.


“CFC Capital Term Certificates” means capital term certificates, or book entry
form of account, evidencing the Borrower's required purchase of equity in CFC in
connection with any existing or future credit facilities provided or to be
provided by CFC.


“Change in Control” means, with respect to the Borrower, failure to be a
member-owned cooperative corporation.


“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority or any other
Person or accord relating to bank supervision (including the Basel Committee on
Banking Supervision) after the date of this Agreement or (c) compliance by any
Lender (or, for purposes of Section 2.13(b), by any lending office of such
Lender or by such Lender’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement.

 
3

--------------------------------------------------------------------------------

 

“CIM” means the Borrower’s Confidential Information Memorandum, dated October
14, 2010 relating to the Transactions.


“CoBank Equity Interests” means Investments in voting stock of CoBank, ACB
acquired by the Borrower pursuant to 12 U.S.C. §2130 (2003) in connection with
the Loans by CoBank, ACB hereunder.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Commitment” means with respect to each Lender, the commitment of such Lender to
make or otherwise fund any Loan, expressed as a Revolving Credit Exposure
hereunder. The initial amount of each Lender’s Commitment shall be the sum of
such Lender's Commitment that is set forth on Schedule I or in the applicable
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as such commitment may be (a) reduced from time to time pursuant to
Section 2.07 or ARTICLE VII, and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
aggregate amount of all the Lenders’ Commitments as of the Effective Date is
$300,000,000 (i.e., Three Hundred Million Dollars).


“Commitment Termination Date” means the third anniversary of the Effective Date;
provided that if such date is not a Business Day, the Commitment Termination
Date shall be the immediately preceding Business Day.


“ConocoPhillips” has the meaning assigned to such term in the definition of the
term “Fuel Supply Agreements”.


“Consolidated Margins and Equities” means an amount constituting the total
margins and equities of the Borrower determined in accordance with Accounting
Requirements.


“Credit Enhancement” means, with respect to any Obligation, the provision of an
insurance policy, letter of credit, surety bond or any other undertaking,
whereby the provider thereof becomes unconditionally obligated to pay when due,
to the extent not paid by the Borrower or otherwise, the principal of an
interest on such Obligation or on another obligation the payment on which is (i)
secured by such Obligation or (ii) credited against the principal and interest
due on such Obligation.


“Credit Enhancer” means any Person that, pursuant to the Indenture or a
Supplemental Indenture, is designated as a Credit Enhancer and which provides
Credit Enhancement.


“Credit Extension” has the meaning set forth in Section 4.02.

 
4

--------------------------------------------------------------------------------

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


“Defeasance Securities” means and includes


(a) on any date before the New Indenture shall be in full force in effect, any
of the following securities, if and to the extent the same are not subject to
redemption or call prior to maturity by anyone other than the holder thereof and
are at the time legal for investment of the Borrower's funds:


(i)            any bonds or other obligations which as to principal and interest
constitute direct obligations of, or are unconditionally guaranteed by, the
United States of America;


(ii)           any bonds or other obligations of any state of the United States
of America or of any agency, instrumentality or local governmental unit of any
such state (A) which are not callable prior to maturity, or which have been duly
called for redemption by the obligor on a date or dates specified and as to
which irrevocable instructions have been given to a trustee in respect of such
bonds or other obligations by the obligor to give due notice of such redemption
on such date or dates, which date or dates shall be also specified in such
instructions, (B) which are secured as to principal and interest and redemption
premium, if any, by a fund consisting only of cash or bonds or other obligations
of the character described in clause (i) above which fund may be applied only to
the payment of such principal of and interest and redemption premium, if any, on
such bonds or other obligations on the maturity date or dates thereof or the
redemption date or dates specified in the irrevocable instructions referred to
in subclause (A) of this clause (ii), as appropriate, (C) as to which the
principal of and interest on the bonds and obligations of the character
described in clause (i) above on deposit in such fund along with any cash on
deposit in such fund are sufficient to pay principal of and interest and
redemption premium, if any, on the bonds or other obligations described in this
clause (ii) on the maturity date or dates thereof or on the redemption date or
dates specified in the irrevocable instructions referred to in subclause (A) of
this clause (ii), as appropriate, and (D) which at the time of their purchase
hereunder are rated “AAA” by S&P and, if rated by Moody's, are rated “Aaa” by
such agency; and


(iii)          any certificates or any other evidences of an ownership interest
in obligations or in specified portions thereof (which may consist of specified
portions of the interest thereon) of the character described in paragraph (i) or
(ii) above; and


(b)            on any date after and including the first day that the New
Indenture shall be in full force in effect, any of the following securities, if
and to the extent the same are not subject to redemption or call prior to
maturity by anyone other than the holder thereof and are at the time legal for
investment of the Borrower's funds:


(i)            any bonds or other obligations which as to principal and interest
constitute direct obligations of, or are unconditionally guaranteed by, the
United States of America;

 
5

--------------------------------------------------------------------------------

 

(ii)           any bonds or other obligations of any state of the United States
of America or of any agency, instrumentality or local governmental unit of any
such state (A) which are not callable prior to maturity, or which have been duly
called for redemption by the obligor on a date or dates specified and as to
which irrevocable instructions have been given to a trustee in respect of such
bonds or other obligations by the obligor to give due notice of such redemption
on such date or dates, which date or dates shall be also specified in such
instructions, (B) which are secured as to principal and interest and redemption
premium, if any, by a fund consisting only of cash or bonds or other obligations
of the character described in clause (i) above which fund may be applied only to
the payment of such principal of and interest and redemption premium, if any, on
such bonds or other obligations on the maturity date or dates thereof or the
redemption date or dates specified in the irrevocable instructions referred to
in subclause (A) of this clause (ii), as appropriate, (C) as to which the
principal of and interest on the bonds and obligations of the character
described in clause (i) above on deposit in such fund along with any cash on
deposit in such fund are sufficient to pay principal of and interest and
redemption premium, if any, on the bonds or other obligations described in this
clause (ii) on the maturity date or dates thereof or on the redemption date or
dates specified in the irrevocable instructions referred to in subclause (A) of
this clause (ii), as appropriate, and (D) which at the time of their purchase
hereunder are assigned the highest rating by all nationally recognized
statistical rating organizations (as designated by the SEC) then rating such
Defeasance Securities; PROVIDED that at least one such organization is then
rating such Defeasance Securities; and


(iii)          any certificates or any other evidences of an ownership interest
in obligations or in specified portions thereof (which may consist of specified
portions of the interest thereon) of the character described in paragraph (i) or
(ii) above.


“Dollars” or “$” refers to lawful money of the United States of America.


“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).


“Eligible Assignee” means (a) any Affiliate or Approved Fund of a Lender, (b) a
commercial bank organized under the laws of the United States, or any State
thereof, and having total assets in excess of $500,000,000, (c) a savings bank
organized under the laws of the United States, or any State thereof, and having
total assets in excess of $500,000,000, (d) a commercial bank organized under
the laws of any other country which is a member of the Organization for Economic
Co-operation and Development or a political subdivision of any such country, and
having total assets in excess of $500,000,000, (e) a finance company, insurance
company or other financial institution or fund (whether a corporation,
partnership or other entity) which is engaged in making, purchasing or otherwise
investing in commercial loans in the ordinary course of its business, and having
total assets in excess of $100,000,000, and (f) any other Person (other than the
Borrower or an Affiliate of the Borrower) approved by the Borrower, such
approval not to be unreasonably withheld or delayed (provided that no such
approval by the Borrower shall be required while a Default or an Event of
Default has occurred and is continuing) and the Administrative Agent.

 
6

--------------------------------------------------------------------------------

 

“Environmental Claim” means any written or oral notice, claim, demand, actions
or causes of action, assessments, complaints, directives, citations, information
requests issued by government authority, legal proceedings, orders, notices of
potential responsibility, losses, damages (including, without limitation,
diminution in value), liabilities, sanctions, costs and expenses (including,
without limitation, interest, penalties and attorneys’ and experts’ fees and
disbursements) (collectively, a “Claim”) pursuant to Environmental Laws,
including but not limited to, Claims based on, arising out of or otherwise
relating to: (i) the Remediation, presence or Release of, or exposure to,
Hazardous Materials or other environmental conditions at, on, under, above,
from, or about any Real Property or any real properties formerly owned, leased
or operated by the Borrower or any of its predecessors or Affiliates; (ii) the
off-site Release, treatment, transportation, storage or disposal of Hazardous
Materials originating from the Borrower’s assets, properties or business; (iii)
any violations of Environmental Laws by the Borrower prior to the Effective
Date, including reasonable expenditures necessary to cause the Borrower to be in
compliance with or resolve violations of Environmental Laws.


“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, judicial rulings, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
now or thereafter in effect, relating in any way to the environment,
preservation or reclamation of natural resources, the management, or Release of
any Hazardous Material or noise control, or the protection of human health,
safety, natural resources, animal health or welfare, or the environment,
including but not limited to, CERCLA.


“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower directly or indirectly resulting from
or based upon (a) any actual or alleged violation of any Environmental Law, (b)
the generation, use, handling, transportation, storage, treatment or disposal of
any Hazardous Materials, (c) any actual or alleged exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code, or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.


“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 
7

--------------------------------------------------------------------------------

 

“Event of Default” has the meaning set forth in Section 7.01.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, and (b) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.17(b)), any withholding
tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement or is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Section 2.15(e), except to the extent that such Foreign
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.15(a).


“Existing Credit Agreement” means the Credit Agreement, dated as of October 10,
2008, by and among Borrower, the lenders party thereto, and Administrative
Agent.


“Existing Indebtedness” has the meaning assigned to such term in Section
3.14(a).


“Existing Liens” has the meaning assigned to such term in Section 3.14(b).


“Facility Fees” has the meaning set forth in Section 2.10(a).


“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.


“FERC” means the Federal Energy Regulatory Commission, or any agency or other
governmental body succeeding to the functions thereof.


“Fitch” means Fitch Ratings, Ltd.

 
8

--------------------------------------------------------------------------------

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.


“Fuel Supply Agreements” means (a) the Agreement for the Sale and Purchase of
Natural Gas, dated September 26, 1988, between the Borrower and Marathon Oil
Company, as amended; (b) the Agreement for the Sale and Purchase of Natural Gas,
dated April 27, 1989, between the Borrower and Chevron U.S.A. Inc., as amended
and supplemented; (c) the Agreement for the Sale and Purchase of Natural Gas,
dated April 21, 1989, between the Borrower and Arco Alaska, Inc.
(ConocoPhillips), as amended and supplemented; (d) the Agreement for the Sale
and Purchase of Natural Gas, dated April 25, 1989, between the Borrower and ML&P
(as successor in interest to Shell Western E&P Inc.), as amended and
supplemented; (e) the Agreement for the Sale and Purchase of Natural Gas between
the Borrower, and ConocoPhillips Alaska, Inc. and ConocoPhillips, Inc.
(collectively, “ConocoPhillips”), effective August 21, 2009; (f) the Agreement
for the Sale and Purchase of Natural Gas between the Borrower and Marathon
Alaska Production, LLC, effective May 17, 2010; and (g) any material agreements
relating to the supply of fuel entered into by the Borrower after the date
hereof.


“GAAP” means generally accepted accounting principles in the United States of
America.


“Governmental Authority” means the federal government of the United States of
America, or of any other nation, or any political subdivision thereof, whether
state or local or otherwise, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.


“Hazardous Materials” means all explosive or radioactive substances or wastes;
all hazardous or toxic substances, wastes or other pollutants; petroleum or
petroleum distillates; asbestos or asbestos containing materials;
polychlorinated biphenyls; radon gas; infectious or medical wastes; mold; and
all other substances, materials or wastes of any nature that are listed, subject
to regulation under or listed pursuant to any Environmental Law.

 
9

--------------------------------------------------------------------------------

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.


“Holder” when used with respect to any Obligation means the Person in whose name
such Obligation is registered in the Obligation Register.


“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty and (j) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.


“Indemnified Costs” has the meaning assigned to such term in Section 8.10(a).


“Indemnified Taxes” means Taxes other than Excluded Taxes.


“Indemnitee” has the meaning assigned to such term in Section 9.03(b).


“Indenture” means the Amended and Restated Indenture of Trust dated as of April
1, 2001, between Chugach Electric Association, Inc., and U.S. Bank Trust
National Association, as Trustee, as the same has been amended and supplemented
prior to the date hereof, and as the same may hereafter be amended and
supplemented (including by the New Indenture upon the effective date thereof).


“Information” has the meaning set forth in Section 9.12(b).


“Interest Charges” for any period means


(a)            on any date before the New Indenture shall be in full force in
effect, the total interest charges (whether capitalized or expensed) of the
Borrower for such period on (i) all Outstanding Debt Obligations and (ii) all
other obligations of the Borrower (other than Subordinated Debt) to repay
borrowed money (including the Borrower’s obligations under the Loan Documents
and the Loans) or to pay the deferred purchase price for property or services,
in all cases including amortization of debt discount and premium on issuance but
excluding the interest component attributable to any capitalized lease or
similar agreement; and

 
10

--------------------------------------------------------------------------------

 

(b)            on any date after and including the first day that the New
Indenture shall be in full force in effect, the total interest charges (other
than capitalized interest charges) of the Borrower for such period on (i) all
Outstanding Debt Obligations and (ii) all other obligations of the Borrower
(other than Subordinated Debt) to repay borrowed money (including the Borrower’s
obligations under the Loan Documents and the Loans) or to pay the deferred
purchase price for property or services, in all cases including amortization of
debt discount and premium on issuance but excluding the interest component
attributable to any capitalized lease or similar agreement.


“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06, substantially in the form
of Exhibit C hereto.


“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date and (b) with respect to any LIBO Loan, the last day of each Interest Period
therefor and, in the case of any Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
three-month intervals after the first day of such Interest Period.


“Interest Period” means, for any LIBO Loan or Borrowing, the period commencing
on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (in each case, subject to availability), as specified in the
applicable Borrowing Request or Interest Election Request; provided, that (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Loan initially shall be the date on which such Loan is made and thereafter
shall be the effective date of the most recent conversion or continuation of
such Loan, and the date of a Borrowing comprising Loans that have been converted
or continued shall be the effective date of the most recent conversion or
continuation of such Loans.


“Investment” means, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership, limited liability company or other ownership interests
or other securities of any other Person or any agreement to make any such
acquisition (including any “short sale” or any sale of any securities at a time
when such securities are not owned by the Person entering into such sale); (b)
the making of any deposit with, or advance, loan or other extension of credit
to, any other Person (including the purchase of property from another Person
subject to an understanding or agreement, contingent or otherwise, to resell
such property to such Person), but excluding any such advance, loan or extension
of credit having a term not exceeding 90 days arising in connection with sales
by such Person in the ordinary course of business; (c) the entering into of any
Guarantee of, or other contingent obligation with respect to, Indebtedness or
other liability of any other Person and (without duplication) any amount
committed to be advanced, lent or extended to such Person; or (d) the entering
into of any Hedging Agreement.

 
11

--------------------------------------------------------------------------------

 

“Lead Arranger” means CFC.


“Lenders” means the Persons listed on Schedule I and any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.


“LIBO”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.


“LIBO Margin” shall mean the Bps per annum set forth below opposite the
Borrower's applicable issuer credit rating from S&P, senior unsecured long-term
debt rating from Moody's and long-term senior debt rating from Fitch in the
column labeled “LIBO Margin”; provided that the LIBO Margin shall be equal to
the respective Bps so determined plus twenty (20) Bps per annum for any day on
which Utilization exceeds 50% (it being understood that if any Loans remain
outstanding following the Commitment Termination Date, Utilization shall be
deemed to be 100%); provided, further, that if the Borrower's issuer credit
rating from S&P, senior unsecured long-term debt rating from Moody's or
long-term senior debt rating from Fitch are different, the following rules shall
apply: (a) if two of the credit ratings fall within the same category, that
rating shall apply, (b) if all of the ratings fall within different categories,
the midpoint rating between the highest and the lowest ratings shall apply, and
(c) if the Borrower is rated by only two of the rating agencies specified below,
the lower of the two ratings shall apply; provided, however, that if the
Borrower is not rated by any of the rating agencies specified below, or is rated
by only one of the rating agencies specified below (without prejudice to the
requirements of Section 5.11), LIBO Margin shall be determined by the lowest
senior unsecured debt credit rating category specified below.


S&P
Moody's
Fitch
LIBO Margin
Facility Fee
≥A+
≥A1  
≥ A+
100.0 Bps
20.0 Bps
A
A2
 A
125.0 Bps
22.5 Bps
 A-
A3
  A-
150.0 Bps
25.0 Bps
BBB+
Baa1
   BBB+
175.0 Bps
27.5 Bps
BBB  
Baa2
BBB
200.0 Bps
35.0 Bps
<BBB     
<Baa2  
<BBB  
250.0 Bps
50.0 Bps



“LIBO Rate” means, for the Interest Period for any LIBO Borrowing, the rate
appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute page
of the Reuters Service, or if such Service ceases to be available, any successor
to or substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for the offering of Dollar
deposits with a maturity comparable to such Interest Period.

 
12

--------------------------------------------------------------------------------

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.


“Loan” means any loan made by a Lender to the Borrower pursuant to this
Agreement, and “Loans” means all such loans.


“Loan Documents” means, collectively, this Agreement and any other agreements,
instruments and documents prepared in connection herewith (including any Note
issued pursuant to this Agreement).


“Margin Regulations” means Regulations T, U and X of the Board.


“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.


“Margins for Interest” means


(c)            on any date before the New Indenture shall be in full force in
effect, for any period, the assignable margins of the Borrower for such period,
which shall include revenues of the Borrower, if any, subject to possible refund
at a later date; provided, however, no deductions shall be made as a result of
refunds ordered in a subsequent period; adjusted by:


(i)            Adding: (A) Interest Charges; (B) accruals of Federal income and
other taxes imposed on income after deduction of Interest Charges for such
period; (C) the amount, if any, deducted in arriving at assignable margins on
account of any losses incurred by any Subsidiary or Affiliate of the Borrower
other than amounts deducted pursuant to clause (ii)(B) below; (D) the amount, if
any, the Borrower actually receives in such period as a dividend or other
distribution of earnings of any Subsidiary or Affiliate (whether or not such
earnings were for such period or any earlier period or periods) which amount has
not otherwise been reflected as an increase in assignable margins in such period
or any earlier period or periods; and (E) the amount of any expenses or
provisions for any non-recurring charge to income or margins or retained
earnings of whatever kind or nature (including, without limitation, (x) the
recognition of expense due to the non-recoverability of assets or expenses and
(y) the accelerated portion of the amortization of any deferred charges or
regulatory assets carried on the books of the Borrower) that may have been
deducted or otherwise taken into account in arriving at assignable margins
whether or not recorded as a non-recurring charge in the Borrower’s books of
account; and


(ii)           subtracting: (A) the amount, if any, added in arriving at
assignable margins on account of any income, gain, earnings or profits of any
Subsidiary or Affiliate of the Borrower other than amounts added pursuant to
clause (i)(D) above; and (B) the amount, if any, the Borrower actually
contributes to the capital of, or actually pays under a guarantee or like
agreement by the Borrower of an obligation of, any Subsidiary or Affiliate in
such period, to the extent of any accumulated losses incurred by such Subsidiary
or Affiliate (whether or not such losses were for such period or any earlier
periods), but only to the extent (x) such losses have not otherwise caused other
contributions or payments to be subtracted from assignable margins for purposes
of computing Margins for Interest for a prior period and (y) such amount has not
otherwise been subtracted from assignable margins; and

 
13

--------------------------------------------------------------------------------

 

(d)            on any date after and including the first day that the New
Indenture shall be in full force in effect, for any period, the assignable
margins of the Borrower for such period, which shall include revenues of the
Borrower, if any, subject to possible refund at a later date; provided, however,
no deductions shall be made as a result of refunds ordered in a subsequent
period; adjusted by:


(i)            Adding: (A) Interest Charges; (B) the amount, if any, deducted in
arriving at net margins on account of accruals of Federal income and other taxes
imposed on income after deduction of Interest Charges for such period; (C) the
amount, if any, deducted in arriving at assignable margins on account of any
losses incurred by any Subsidiary or Affiliate of the Borrower other than
amounts deducted pursuant to clause (ii)(B) below; (D) the amount, if any, the
Borrower actually receives in such period as a dividend or other distribution of
earnings of any Subsidiary or Affiliate (whether or not such earnings were for
such period or any earlier period or periods) which amount has not otherwise
been reflected as an increase in assignable margins in such period or any
earlier period or periods; and (E) the amount of any expenses or provisions for
any non-recurring charge to income or margins or retained earnings of whatever
kind or nature (including, without limitation, (x) the recognition of expense
due to the non-recoverability of assets or expenses and (y) the accelerated
portion of the amortization of any deferred charges or regulatory assets carried
on the books of the Borrower) that may have been deducted or otherwise taken
into account in arriving at assignable margins whether or not recorded as a
non-recurring charge in the Borrower’s books of account; and


(ii)           subtracting: (A) the amount, if any, added in arriving at
assignable margins on account of any income, gain, earnings or profits of any
Subsidiary or Affiliate of the Borrower other than amounts added pursuant to
clause (i)(D) above; and (B) the amount, if any, the Borrower actually
contributes to the capital of, or actually pays under a guarantee or like
agreement by the Borrower of an obligation of, any Subsidiary or Affiliate in
such period, to the extent of any accumulated losses incurred by such Subsidiary
or Affiliate (whether or not such losses were for such period or any earlier
periods), but only to the extent (x) such losses have not otherwise caused other
contributions or payments to be subtracted from assignable margins for purposes
of computing Margins for Interest for a prior period and (y) such amount has not
otherwise been subtracted from assignable margins.


Margins for Interest, as calculated pursuant to clause (a) and clause (b) above,
shall be determined in accordance with Accounting Requirements; provided,
however, that such determination shall be made on a Borrower only and not on a
consolidated basis.

 
14

--------------------------------------------------------------------------------

 

“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change or a material adverse effect on (a) the ability of the
Borrower to pay any amounts due, or to otherwise perform any of its obligations,
under this Agreement or any of the other Loan Documents, or (b) the rights of or
benefits available to any Lender or the Administrative Agent under this
Agreement or any of the other Loan Documents; provided, however, that subject to
Section 6.09(c), the execution, delivery and recordation of the New Indenture,
the creation of the liens and security interests contemplated thereby, and the
performance by the Borrower of the covenants created thereunder, shall not be
deemed to constitute or result in a Material Adverse Effect.


“Material Indebtedness” means, collectively (i) any Indebtedness incurred under
the Indenture (and any related credit documents) and (ii) any other Indebtedness
(other than the Loans), or obligations in respect of one or more Hedging
Agreements, of the Borrower in an aggregate principal amount exceeding
$15,000,000. For purposes of determining Material Indebtedness with respect to
Hedging Agreements, the “principal amount” of the obligations of any Person in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that such Person would be
required to pay if such Hedging Agreement were terminated at such time.


“Member” means each holder of a membership or other equity interest in the
Borrower.


“Moody's” means Moody's Investors Services, Inc.


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


“New Indenture” means the Second Amended and Restated Indenture, in a form
substantially identical to the form attached as Exhibit H hereto, that will,
upon its effective date and recordation thereof, constitute a mortgage, deed of
trust, security agreement and financing statement for the benefit of the holders
of the Obligations, as the same may be amended and supplemented.


“Note” means a promissory note of the Borrower payable to the order of any
Lender, substantially in the form of Exhibit D hereto.


“Obligations” has the meaning stated in the recitals of the Indenture and
includes any Obligation authenticated and delivered thereunder after the date
thereof.


“Obligation Register” means the register the Borrower keeps at one of the
offices or agencies maintained by the Borrower as provided in the Indenture in
which, subject to such reasonable regulations as it may prescribe, the Trustee
shall provide for the registration of Obligations and registration of transfers
of Obligations.

 
15

--------------------------------------------------------------------------------

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.


“Outstanding” when used with respect to Obligations means, as of the date of
determination, all Obligations authenticated and delivered under the Indenture,
except:


(e)            Obligations, or any portion thereof, theretofore cancelled by the
Trustee or delivered to the Trustee for cancellation or delivered to the Trustee
marked cancelled, satisfied or otherwise evidenced to the Trustee's satisfaction
as paid (and which amount may not be re-advanced);


(f)             Obligations for whose payment or redemption money or Defeasance
Securities in the necessary amount has been theretofore deposited with the
Trustee or any Paying Agent (other than the Borrower) in trust, for the Holders
of such Obligations, provided, that, if such Obligations are to be redeemed, or
prepaid, irrevocable notice of such redemption or prepayment has been duly given
or other provision therefor satisfactory to the Trustee has been made;


(g)            Obligations which have been paid pursuant to Section 3.8 of the
Indenture or in exchange for or in lieu of which other Obligations have been
authenticated and delivered pursuant to the Indenture, other than any such
Obligations in respect of which there shall have been presented to the Trustee
proof satisfactory to it that such Obligations are held by a bona fide purchaser
in whose hands such Obligations are valid obligations of the Borrower; and


(h)            Obligations which have not been sold, pledged or subjected to a
security interest and have been surrendered to the Trustee, or which a portion
thereof has not been advanced and with respect to such portion either (i) any
commitment to advance thereunder has terminated, or (ii) no commitment to
advance exists;


provided, however, that in determining whether the Holders of the requisite
principal amount of Obligations Outstanding or the Obligations Outstanding of a
series, as the case may be, have given any request, demand, authorization,
direction, notice, consent or waiver hereunder, Obligations owned by the
Borrower or any other obligor upon the Obligations or any Affiliate of the
Borrower or of such other obligor (unless the Borrower, such obligor and such
Affiliate or Affiliates own all Obligations Outstanding under the Indenture, or
as to matters relating solely to a particular series all Obligations Outstanding
of such series, as the case may be, determined without regard to this proviso)
shall be disregarded and deemed not to be Outstanding, except that, in
determining whether the Trustee shall be protected in relying upon any such
request, demand, authorization, direction, notice, consent or waiver, only
Obligations which are registered in the name of the Borrower, an Affiliate of
the Borrower, another obligor on such Obligations (other than a Credit Enhancer)
or an Affiliate of such obligor of which the Trustee has been given written
notice shall be so disregarded. Obligations so owned which have been pledged in
good faith may be regarded as Outstanding for such purposes if the pledge
establishes to the satisfaction of the Trustee the pledgee's right so to act
with respect to such Obligations and that the pledgee is not the Borrower or any
other obligor upon the Obligations or any Affiliate of the Borrower or of such
other obligor. For purposes of the definition of “Outstanding,” no Credit
Enhancer shall be an obligor upon the Obligations.

 
16

--------------------------------------------------------------------------------

 

“Outstanding Debt Obligations” means, as of the date of determination, (i) all
Obligations then Outstanding other than Obligations then owned by the Borrower
or any wholly-owned Subsidiary and held in its treasury and (ii) all Obligations
if any, alleged to have been destroyed, lost or stolen which have been replaced
or paid as provided in Section 3.8 of the Indenture but whose ownership and
enforceability by the Holder thereof have been established by a court of
competent jurisdiction or other competent tribunal or otherwise established to
the satisfaction of the Borrower and the Trustee.


“Participant” has the meaning set forth in Section 9.04(e).


“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 signed into
law October 26, 2001).


“Paying Agent” means the Borrower and any bank or trust company organized under
the laws of the United States or any state of the United States and having a
combined capital and surplus of not less than $100 million which is authorized
by the Borrower to pay the principal of (and premium, if any) or interest on any
Obligations on behalf of the Borrower.


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Permitted Investments” means:


(a)            direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within two years from the date of acquisition thereof;


(b)            investments in commercial paper maturing within 364 days from the
date of acquisition thereof and having, at such date of acquisition, a credit
rating of at least “A1” from S&P, “P1” from Moody’s, or “F1” by Fitch;


(c)            investments in certificates of deposit, banker’s acceptances and
time deposits maturing within one year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;


(d)            fully collateralized repurchase agreements with a term of not
more than 180 days for securities described in clause (a) of this definition and
entered into with a financial institution satisfying the criteria described in
clause (c) of this definition; and


(e)            purchase or other acquisition of CFC Capital Term Certificates
and of CoBank Equity Interests.

 
17

--------------------------------------------------------------------------------

 

“Person” means any individual, corporation, cooperative, partnership, limited
partnership, joint venture, association, joint-stock company, limited liability
company, limited liability partnership, trust, unincorporated organization or
government or any agency or political subdivision thereof.


“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.


“Prime Rate” means the rate of interest per annum published from time to time as
the “Prime Rate” in the printed version of The Wall Street Journal, or, if The
Wall Street Journal ceases publishing a “Prime Rate”, any successor publication
selected by the Administrative Agent in its reasonable discretion; each change
in the Prime Rate shall be effective from and including the date such change is
publicly announced as being effective and published in the printed version of
the Wall Street Journal or any successor publication. The “Prime Rate” published
by the Wall Street Journal or any such successor publication is a reference rate
and does not necessarily represent the lowest or best rate charged by financial
institutions to their customers. The Lenders may make commercial loans or other
loans at rates of interest at, above or below the “Prime Rate” published by the
Wall Street Journal or any such successor publication.


“Quarterly Date” means the last Business Day of each March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.


“RCA” means the Regulatory Commission of Alaska.


“Real Property” means any real property owned, operated, occupied or leased,
directly or indirectly by the Borrower.


“Register” has the meaning set forth in Section 9.04(c).


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.


“Release” means any presence, release, threatened release, spill, seepage,
escape, emission, leaking, pumping, pouring, emptying, injection, deposit,
disposal, discharge, dispersal, leaching or migration into the indoor or outdoor
environment, including the movement of Hazardous Materials through ambient air,
soil, surface water, ground water, wetlands, land, subsurface strata sewer,
septic system, storm drain, publicly owned treatment works, or waste treatment,
storage, or disposal systems.


“Remediation” means any investigation, clean-up, removal action, remedial
action, restoration, repair, response action, corrective action, monitoring,
sampling and analysis, installation, reclamation, closure, or post-closure in
connection with the suspected, threatened or actual Release of Hazardous
Materials.

 
18

--------------------------------------------------------------------------------

 

“Required Lenders” means, at any time, the Lenders having Revolving Credit
Exposures and unused Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures and unused Commitments at such time.


“Responsible Officer” means the Borrower's Chief Executive Officer or the
Borrower’s Chief Financial Officer (or persons that hold the equivalent titles).


“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans at such time.


“S&P” means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc.


“SEC” means the Securities and Exchange Commission, or any agency or other
governmental body succeeding to the functions thereof.


“Solvent” means, with respect to any Person on a particular date, that (i) the
fair value of the total assets of such Person is greater than the total amount
of the liabilities, including contingent liabilities, of such Person, (ii) the
present fair saleable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (iii) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature, and (iv) such
Person is not engaged in business, and is not about to engage in business, for
which such Person’s property would constitute unreasonably small capital for a
generation and transmission cooperative with similar power supply obligations.


“Southcentral Power Project” means a combined cycle natural gas-fired generation
plant with an expected capacity of approximately 183 MW, including related
facilities, to be constructed on land currently owned by the Borrower near its
Anchorage headquarters, which plant will be owned by the Borrower and Anchorage
Municipal Light & Power as tenants in common.


“Statutory Reserve Rate” means, for the Interest Period for any LIBO Borrowing,
a fraction (expressed as a decimal), the numerator of which is the number one
and the denominator of which is the number one minus the arithmetic mean, taken
over each day in such Interest Period, of the aggregate of the maximum reserve
percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board to which any Lender is
subject for eurocurrency funding (currently referred to as “Eurocurrency
liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. LIBO Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.


“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 
19

--------------------------------------------------------------------------------

 

“Subordinated Debt” means any obligation of the Borrower to repay borrowed
money, or to pay the deferred purchase price for property or services, with
respect to which (i) any payment by or for the account of the Borrower would, in
the event of a bankruptcy, reorganization or liquidation of the Borrower, be
subordinated to payment of the principal of, and interest and premium (if any)
on, all Obligations then Outstanding, and (ii) the creditor is required not to
accept payment from the Borrower, or to pay to the Trustee any amounts received
by the creditor from or for the account of the Borrower, during any period
following the creditor’s receipt of notice of an “Event of Default” under the
Indenture and prior to the curing of such “Event of Default”.


“Supplemental Indenture” means any indenture supplemental to the Indenture and
duly authorized in the manner provided therein.


“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.


“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing and repayment of
Loans and the use of the proceeds thereof.


“Trustee” means the Person named as the “Trustee” in the first paragraph of the
Indenture until a successor Trustee shall have become such pursuant to the
applicable provisions of the Indenture, and thereafter “Trustee” means such
successor Trustee.


“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.


“Utilization” means, at any date, the percentage equivalent of a fraction (i)
the numerator of which is the aggregate outstanding principal amount of Loans at
such date, and (ii) the denominator of which is the aggregate amount of the
Commitments at such date; provided that if any Loans remain outstanding
following the termination of the Commitments, Utilization shall be 100%.


“Wholesale Power Contracts” means, collectively, (a) the contracts and
agreements (together with the amendments and supplements thereto) identified in
Schedule 3.17 and (b) each other contract and agreement from time to time
entered into between the Borrower and a Member providing for the sale of
electric power and energy by the Borrower to such Member for resale by such
Member.

 
20

--------------------------------------------------------------------------------

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


Section 1.02           Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise or unless noted elsewhere herein that an
agreement, instrument or other document (or any defined term therein) is to be
construed only as the same is in effect on or as of the date of this Agreement
or some other specified date (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof’ and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.


Section 1.03           Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.


Section 1.04           Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Type (e.g., an “ABR
Loan” or a “LIBO Loan”). Borrowings also may be classified and referred to by
Type (e.g., an “ABR Borrowing” or a “LIBO Borrowing”).


ARTICLE II


THE CREDITS


Section 2.01           The Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment or (b) the total Revolving Credit Exposures exceeding the total
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, pay or prepay and re-borrow Loans.

 
21

--------------------------------------------------------------------------------

 

Section 2.02           Loans and Borrowings.


(a)            Obligations of Lenders. Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.


(b)            Type of Loans. Subject to Section 2.12, each Borrowing shall be
constituted entirely of ABR Loans or of LIBO Loans as the Borrower may request
in accordance herewith. Each Lender at its option may make any LIBO Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.


(c)            Minimum Amounts; Limitation on Number of Borrowings. Each
Borrowing shall be in an aggregate amount of $5,000,000 or a larger multiple
thereof of $1,000,000; provided that an ABR Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Commitments.
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of fifteen (15) LIBO
Borrowings outstanding.


(d)            Limitations on Interest Periods. Notwithstanding any other
provision of this Agreement, the Borrower shall not be entitled to request (or
to elect to convert to or continue as a LIBO Borrowing) any Borrowing if the
Interest Period requested therefor would end after the Commitment Termination
Date.


Section 2.03           Requests for Borrowings.


(a)            Notice by the Borrower. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone of a
Borrowing Request (i) in the case of a LIBO Borrowing, not later than 11:00
a.m., New York City time, three (3) Business Days before the date of the
proposed Borrowing or (ii) in the case of an ABR Borrowing, not later than Noon,
New York City time, on the Business Day of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile to the Administrative Agent of a written
Borrowing Request as set forth in either Exhibit B-1 or Exhibit B-2 and signed
by the Borrower.


(b)            Content of Borrowing Requests. Each telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

 
22

--------------------------------------------------------------------------------

 

(i)            the aggregate amount of the requested Borrowing;


(ii)           the date of such Borrowing, which shall be a Business Day;


(iii)          whether such Borrowing is to be an ABR Borrowing or a LIBO
Borrowing;


(iv)         in the case of a LIBO Borrowing, the Interest Period therefor,
which shall be a period contemplated by the definition of the term “Interest
Period” and permitted under Section 2.02(d); and


(v)          the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.05.


(c)            Notice by the Administrative Agent to the Lenders. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.


(d)            Failure to Elect. If no election as to the Type of a Borrowing is
specified, then the requested Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any requested LIBO Borrowing, then
the requested Borrowing shall be made instead as an ABR Borrowing.


Section 2.04           [Reserved]


Section 2.05           Funding of Borrowings.


(a)            Funding by Lenders. Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 12:00 noon, New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower designated by the Borrower in the applicable Borrowing
Request.


(b)            Presumption by the Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
Federal Funds Effective Rate or (ii) in the case of the Borrower, the interest
rate applicable to the applicable Borrowing. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. Notwithstanding the foregoing, the Administrative
Agent has no obligation to make any Loan funds available to the Borrower unless
the Administrative Agent has received such funds from the Lenders in accordance
with the terms hereof.

 
23

--------------------------------------------------------------------------------

 

Section 2.06           Interest Elections.


(a)            Elections by the Borrower for Borrowings. The Loans constituting
each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a LIBO Borrowing, shall have the Interest
Period specified in such Borrowing Request. Thereafter, the Borrower may elect
to convert such Borrowing to a Borrowing of a different Type or to continue such
Borrowing as a Borrowing of the same Type and, in the case of a LIBO Borrowing,
may elect the Interest Period therefor, all as provided in this Section. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans constituting such Borrowing, and the Loans
constituting each such portion shall be considered a separate Borrowing.


(b)            Notice of Elections. To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under Section
2.03 if the Borrower were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or facsimile to the Administrative Agent of a written Interest
Election Request and signed by the Borrower.


(c)            Content of Interest Election Requests. Each telephonic and
written Interest Election Request shall specify the following information in
compliance with Section 2.02:


(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv) of
this paragraph shall be specified for each resulting Borrowing);


(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;


(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
LIBO Borrowing; and


(iv)         if the resulting Borrowing is a LIBO Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).


(d)            Notice by the Administrative Agent to the Lenders. Promptly
following receipt of an Interest Election Request, the Administrative Agent
shall advise each Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.

 
24

--------------------------------------------------------------------------------

 

(e)            Failure to Elect; Events of Default. If the Borrower fails to
deliver a timely and complete Interest Election Request with respect to a LIBO
Borrowing prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to a LIBO Borrowing with an Interest Period of one
(1) month; provided, however, if the Commitment Termination Date shall occur
within one (1) month after the end of any such Interest Period, such Borrowing
shall be converted to an ABR Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a LIBO Borrowing and (ii) unless
repaid, each LIBO Borrowing shall be converted to an ABR Borrowing at the end of
the Interest Period therefor.


Section 2.07           Termination and Reduction of the Commitments.


(a)            Scheduled Termination. Unless previously terminated, the
Commitments shall terminate on the Commitment Termination Date.


(b)            Voluntary Termination or Reduction. The Borrower may at any time
terminate, or from time to time reduce, the Commitments; provided that (i) each
reduction of the Commitments pursuant to this Section shall be in an amount that
is $10,000,000 or a larger multiple thereof of $1,000,000 and (ii) the Borrower
shall not terminate or reduce the Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.09 or otherwise,
the total Revolving Credit Exposures of all Lenders would exceed the total
Commitments of all Lenders in effect after giving effect to such termination or
reduction.


(c)            Notice of Voluntary Termination or Reduction. The Borrower shall
notify the Administrative Agent of any election to terminate or reduce the
Commitments under paragraph (b) of this Section at least thirty (30) calendar
days prior to the effective date of such termination or reduction, specifying
such election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments delivered
by the Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.


(d)            Effect of Termination or Reduction. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.

 
25

--------------------------------------------------------------------------------

 

Section 2.08           Repayment of Loans; Evidence of Debt.


(a)            Repayment. The Borrower hereby unconditionally promises to pay to
the Administrative Agent for account of the Lenders the outstanding principal
amount of the Loans on the Commitment Termination Date.


(b)            Manner of Payment. Upon repayment of any Borrowings hereunder,
unless the Borrower shall select the Borrowing or Borrowings to be paid and
shall notify the Administrative Agent by telephone (confirmed by facsimile) of
such selection not later than 11:00 a.m., New York City time, three (3) Business
Days before the scheduled date of such repayment (it being agreed by the parties
hereto that each repayment of Borrowings, irrespective of which Borrowing(s) the
Borrower so selects to repay, shall be applied to repay any outstanding ABR
Borrowings before any other Borrowings), such repayment shall be applied, first,
to pay any outstanding ABR Borrowings and, second, to other Borrowings in the
order of the remaining duration of their respective Interest Periods (the
Borrowing with the shortest remaining Interest Period to be repaid first). Each
payment of a Borrowing shall be applied ratably to the Loans included in such
Borrowing.


(c)            Maintenance of Records by Lenders. Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.


(d)            Maintenance of Records by the Administrative Agent. The
Administrative Agent shall maintain records in which it shall record (i) the
amount of each Loan made hereunder, the Type thereof and each Interest Period
therefor, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for account of
the Lenders and each Lender’s share thereof.


(e)            Effect of Entries. The entries made in the records maintained
pursuant to paragraph (c) or (d) of this Section shall, absent manifest error,
be prima facie evidence of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such records or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement.


(f)            Promissory Notes. Any Lender may request that Loans made by it be
evidenced by a Note. In such event, the Borrower shall execute and deliver to
such Lender a Note payable to such Lender (or, if requested by such Lender, to
such Lender and its registered assigns). Thereafter, the Loans evidenced by such
Note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more Notes in such form
payable to the payee named therein (or, if such Note is a registered note, to
such payee and its registered assigns).

 
26

--------------------------------------------------------------------------------

 

Section 2.09           Prepayment of Loans.


(a)            Optional Prepayments. The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of this Agreement including Section 2.14.


(b)            Mandatory Prepayment; Revolving Credit Exposures in Excess of
Commitments. The Borrower shall prepay the Loans as follows: if on any Business
Day for any reason the aggregate Revolving Credit Exposures of the Lenders
exceed the total Commitments of all the Lenders, the Borrower shall immediately
prepay an aggregate principal amount of the Loans in an amount equal to the
amount by which (A) the Revolving Credit Exposures exceed (B) the Commitments on
such Business Day.


(c)            Notices, Etc. The Borrower shall notify the Administrative Agent
by telephone (confirmed by facsimile) of any prepayment hereunder (i) in the
case of prepayment of a LIBO Borrowing, not later than 11:00 a.m., New York City
time, three (3) Business Days before the date of prepayment or (ii) in the case
of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City
time, one (1) Business Day before the date of such prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date, the principal amount
of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.07(c), then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07(c). Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of a
Borrowing of the same Type as provided in Section 2.02, except as necessary to
apply fully the required amount of a mandatory prepayment. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.11 and shall be made in the manner specified in Section
2.08(b).


Section 2.10           Fees.


(a)            Facility Fee. The Borrower agrees to pay to the Administrative
Agent for the ratable account of each Lender a facility fee (the “Facility
Fee”), which shall accrue at a rate per annum equal to the “Facility Fee” for
the pricing level in effect pursuant to the definition of “LIBO Margin” on the
average daily amount of the Commitment (whether used or unused) of such Lender
during the period from and including the date hereof to but excluding the
earlier of the date such Commitment terminates and the Commitment Termination
Date. Accrued Facility Fees shall be payable in arrears on each Quarterly Date
and on the earlier of the date such Commitments terminate and the Commitment
Termination Date, commencing upon the first such date to occur after the date
hereof. All Facility Fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

 
27

--------------------------------------------------------------------------------

 

(b)            Administrative Agent Fees. As separately agreed upon by the
Borrower and the Administrative Agent, the Borrower agrees to pay to the
Administrative Agent, solely for its own account, a certain fee per annum
through the Commitment Termination Date (the “Administrative Agent Fee”). The
Administrative Agent Fee shall be payable in advance to the Administrative Agent
on the Effective Date and on each anniversary date thereof. The Administrative
Agent Fee is nonrefundable and shall not be prorated for part of a year and
shall be deemed to be earned in full as of the first day of each annual pay
period therefor. The Administrative Agent Fee shall not be reduced in the event
that Loans are prepaid or the amount of the Commitment is reduced.


(c)            Payment of Fees. All fees payable hereunder shall be paid on the
dates due, in immediately available funds, to the Administrative Agent for
distribution, in the case of Facility Fees, to the Lenders entitled thereto.
Fees paid shall not be refundable under any circumstances.


Section 2.11           Interest.


(a)            ABR Loans. The Loans constituting each ABR Borrowing shall bear
interest at a rate per annum equal to the Alternate Base Rate.


(b)            LIBO Loans. The Loans constituting each LIBO Borrowing shall bear
interest at a rate per annum equal to the Adjusted LIBO Rate for the Interest
Period for such Borrowing plus the LIBO Margin.


(c)            Default Interest. Notwithstanding the foregoing, (i) if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration, by mandatory prepayment or otherwise, such overdue amount shall
bear interest, after as well as before judgment, and (ii) upon the occurrence
and during the continuance of any other Event of Default all principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder shall bear interest, in each case, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided above or (ii) in the case of any other amount, 2% plus
the rate applicable to ABR Loans as provided in paragraph (a) of this Section.


(d)            Payment of Interest. Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the Commitment Termination Date), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any LIBO Borrowing prior
to the end of the Interest Period therefor, accrued interest on such Borrowing
shall be payable on the effective date of such conversion.


(e)            Computation. All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

 
28

--------------------------------------------------------------------------------

 

Section 2.12           Alternate Rate of Interest. If prior to the commencement
of the Interest Period for any LIBO Borrowing:


(a)            the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or


(b)            the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their respective Loans
included in such Borrowing for such Interest Period;


then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or the
continuation of any Borrowing as, a LIBO Borrowing shall be ineffective and such
Borrowing (unless prepaid) shall be continued as, or converted to, an ABR
Borrowing and (ii) if any Borrowing Request requests a LIBO Borrowing, such
Borrowing shall be made as an ABR Borrowing.


Section 2.13           Increased Costs; Illegality.


(a)            Increased Costs Generally. If any Change in Law shall:


(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or


(ii)           impose on any Lender or the London interbank market any other
condition affecting this Agreement or LIBO Loans made by such Lender;


and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any LIBO Loan (or of maintaining its obligation
to make any such Loan) or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender in accordance with paragraph (c) of this
Section such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.


(b)            Capital Requirements. If any Lender determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender in accordance with paragraph (c) of this Section such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

 
29

--------------------------------------------------------------------------------

 

(c)            Certificates from Lenders. A certificate of a Lender setting
forth in reasonable detail the amount or amounts necessary to compensate such
Lender or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section shall be delivered to the Borrower and shall be
conclusive and binding absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.


(d)            Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than six months prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof.


(e)            Illegality. Notwithstanding any other provision of this
Agreement, if a Change in Law shall make it unlawful, or any central bank or
other Governmental Authority shall assert that it is unlawful, for any Lender to
perform its obligations hereunder to make LIBO Loans or to continue to fund or
maintain LIBO Loans hereunder, then, on notice thereof and demand therefor by
such Lender to the Borrower through the Administrative Agent, (i) each LIBO Loan
will automatically, upon such demand, convert into an ABR Loan and (ii) the
obligation of the Lenders to make, or to convert Loans into, LIBO Loans shall be
suspended until the Administrative Agent shall notify the Borrower that such
Lender has determined that the circumstances causing such suspension no longer
exist.


(f)             For purposes of this Section 2.13, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all rules, regulations, orders, requests,
guidelines or directives in connection therewith are deemed to have been adopted
and gone into effect after the date of this Agreement.


Section 2.14           Break Funding Payments. In the event of (a) the payment
of any principal of any LIBO Loan other than on the last day of an Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any LIBO Loan other than on the last day of an Interest Period
therefor (including pursuant to Section 2.13(e)(i)), (c) the failure to borrow,
convert, continue or prepay any LIBO Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice is permitted to be
revocable under Section 2.09(c) and is revoked in accordance herewith), or (d)
the assignment as a result of a request by the Borrower pursuant to Section
2.17(b) of any LIBO Loan other than on the last day of an Interest Period
therefor, then, in any such event, the Borrower shall compensate each Lender for
the loss, cost and expense attributable to such event.

 
30

--------------------------------------------------------------------------------

 

In the case of a LIBO Loan, the loss to any Lender attributable to any such
event shall be deemed to include an amount determined by such Lender to be equal
to the excess, if any, of (i) the amount of interest that such Lender would pay
for a deposit equal to the principal amount of such Loan for the period from the
date of such payment, conversion, failure or assignment to the last day of the
then current Interest Period for such Loan (or, in the case of a failure to
borrow, convert or continue, the duration of the Interest Period that would have
resulted from such borrowing, conversion or continuation) if the interest rate
payable on such deposit were equal to the Adjusted LIBO Rate for such Interest
Period, over (ii) the amount of interest that such Lender would earn on such
principal amount for such period if such Lender were to invest such principal
amount for such period at the interest rate that would be bid by such Lender (or
an affiliate of such Lender) for Dollar deposits from other banks in the
eurodollar market at the commencement of such period.


A certificate of any Lender setting forth in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive and binding absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.


Section 2.15           Taxes.


(a)            Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without deduction for any Indemnified Taxes or
Other Taxes; provided that if the Borrower shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent or the Lenders (as the case may be) receive an amount
equal to the sum they would have received had no such deductions been made, (ii)
the Borrower shall make such deductions and (iii) the Borrower shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.


(b)            Payment of Taxes by the Borrower. In addition, the Borrower shall
pay any Indemnified Taxes and any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.


(c)            Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within thirty (30) days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent or such Lender, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 
31

--------------------------------------------------------------------------------

 

(d)            Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


(e)            Foreign Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate.


Section 2.16           Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.


(a)            Payments by the Borrower. The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest or fees, or
under Section 2.13, 2.14, 2.15 and 9.03 and ARTICLE VIII or otherwise) or under
any other Loan Document (except to the extent otherwise provided therein) prior
to 12:00 noon, New York City time, on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent in such manner and place as shall from time to time be
specified by the Administrative Agent, except as otherwise expressly provided in
the relevant Loan Document and payments pursuant to Sections 2.13, 2.14, 2.15
and 9.03 and ARTICLE VIII, which shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder or under any other Loan Document (except to the extent otherwise
provided therein) shall be made in Dollars.


(b)            Application of Insufficient Payments. If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, interest, fees and other amounts then due hereunder, such
funds shall be applied (i) first, to pay interest, fees and other amounts then
due hereunder (except those covered by clause (ii) below of this Section
2.16(b)), ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, to pay
principal then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.


(c)            Pro Rata Treatment. Except to the extent otherwise provided
herein: (i) each Borrowing shall be made from the Lenders, each payment of
Facility Fees under Section 2.10 shall be made for account of the Lenders, and
each termination or reduction of the amount of the Commitments under Section
2.07 shall be applied to the respective Commitments of the Lenders, pro rata
according to the amounts of their respective Commitments; (ii) each Borrowing
shall be allocated pro rata among the Lenders according to the amounts of their
respective Commitments (in the case of the making of Loans) or their respective
Loans that are to be included in such Borrowing (in the case of conversions and
continuations of Loans); (iii) each payment or prepayment of principal of Loans
by the Borrower shall be made for account of the Lenders pro rata in accordance
with the respective unpaid principal amounts of the Loans held by them; and (iv)
each payment of interest on Loans by the Borrower shall be made for account of
the Lenders pro rata in accordance with the amounts of interest on such Loans
then due and payable to the respective Lenders.

 
32

--------------------------------------------------------------------------------

 

(d)            Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or any fee payable
pursuant to Section 2.10(a) resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and accrued interest
thereon and any fee payable pursuant to Section 2.10(a) then due than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.


(e)            Presumptions of Payment. Unless the Administrative Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to the Administrative Agent for account of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Effective Rate.


(f)            Certain Deductions by the Administrative Agent. If any Lender
shall fail to make any payment required to be made by it pursuant to Section
2.05 or 2.16(e), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid.

 
33

--------------------------------------------------------------------------------

 

Section 2.17           Mitigation Obligations; Replacement of Lenders.


(a)            Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.13, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.15, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.13 or 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.


(b)            Replacement of Lenders. If any Lender requests compensation under
Section 2.13, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for account of any Lender pursuant to
Section 2.15, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to a consenting assignee that shall assume such obligations (which
assignee may be an Eligible Assignee or another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) on or prior to the date
of such replacement, and (iii) in the case of any such assignment resulting from
a claim for compensation under Section 2.13 or payments required to be made
pursuant to Section 2.15, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.


ARTICLE III


REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to each of the Lenders and the
Administrative Agent that:


Section 3.01           Organization; Powers. The Borrower is duly organized,
validly existing and in good standing under the laws of the State of Alaska, has
all requisite power and authority under applicable law and organizational
documents to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 
34

--------------------------------------------------------------------------------

 

Section 3.02           Authorization; Enforceability; Ranking.


(a)            The Transactions are within the Borrower’s powers (corporate and
other) and have been duly authorized by all necessary corporate and, if
required, by all necessary Member action. This Agreement has been duly executed
and delivered by the Borrower and constitutes, and each of the other Loan
Documents when executed and delivered will constitute, a legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except as such enforceability may be limited by (i)
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
applicability affecting the enforcement of creditors’ rights and (ii) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).


(b)            The Loans and all other obligations of the Borrower under the
Loan Documents rank pari passu with all other unsecured and unsubordinated
Indebtedness of the Borrower.


Section 3.03           Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, the RCA or any Governmental Authority or third party, (b)
will not violate or, in any material respect, conflict with any law, rule,
regulation (including, without limitation, Regulation T, U or X of the Board),
writ, judgment, injunction, decree or award, will not violate or conflict with
the Borrower’s Certificate of Incorporation or By-laws or any other
organizational documents of the Borrower or any order of any Governmental
Authority, (c) will not violate, conflict with or result in a default under the
Indenture, any of the Wholesale Power Contracts or Fuel Supply Agreements, or
any other material indenture, contract, lease, loan agreement, deed of trust,
agreement or other instrument binding upon the Borrower or its assets, or give
rise to a right thereunder to require any payment to be made by the Borrower,
and (d) will not result in the creation or imposition of any Lien on any asset
of the Borrower.


Section 3.04           Financial Condition. The Borrower has heretofore
furnished to the Lenders its (i) consolidated balance sheet and statements of
income, Members’ equity and cash flows as of and for the fiscal years ended
December 31, 2007, 2008 and 2009, respectively, reported on by KPMG LLP,
independent public accountants, and (ii) consolidated balance sheet and
statements of income and Members’ equity as of and for the fiscal quarter ended
June 30, 2010, certified by the Chief Executive Officer and Chief Financial
Officer of the Borrower. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower as of such dates and for such periods in accordance with
GAAP, subject to year-end audit adjustments and the absence of footnotes in the
case of the statements referred to in clause (ii) of the first sentence of this
paragraph.


Section 3.05           Properties; Insurance.


(a)            Property Generally. The Borrower has good title to, or valid
leasehold interests in, all its real and personal property, including all
rights, licenses, permits, privileges and franchises, subject only to Liens
permitted by Section 6.02.

 
35

--------------------------------------------------------------------------------

 

(b)            Intellectual Property. The Borrower owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower does not infringe
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.


(c)            Insurance. The Borrower maintains, or is covered by, insurance
with responsible and reputable insurance companies, in such amounts and covering
such risks as is usually and customarily carried by companies engaged in the
same or similar businesses and owning or operating similar properties in the
same general areas or similar locations in which the Borrower operates. In any
event, Borrower maintains insurance in accordance with the requirements of the
Indenture.


Section 3.06           Litigation, Actions, Suits and Proceedings. There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority now pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower that (i) involve any of the Loan Documents or
the Transactions, or (ii), if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.


Section 3.07           Environmental Matters. The Borrower (i) has not failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
not become subject to any Environmental Liability, (iii) has not received notice
of any Environmental Claim or (iv) knows of no basis for any Environmental
Liability, which in any of the foregoing instances described in the preceding
clauses (i) through (iv) could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.


Section 3.08           Compliance with Laws and Agreements. The Borrower is in
compliance with the Indenture and is in compliance, with all laws, rules,
regulations, writs, judgments, decrees, awards and orders of any Governmental
Authority applicable to it or its property and with the Indenture (and there has
been no default or event of default thereunder), the Wholesale Power Contracts,
the Fuel Supply Agreements and all other material indentures, leases, loan
agreements, deeds of trust, agreements and other instruments binding upon it or
its property, where the failure to comply could reasonably be expected to have a
Material Adverse Effect. The Borrower is in compliance with all applicable
rules, regulations and orders of the RCA, including any Authorizations. No
Default has occurred and is continuing.


Section 3.09           Investment and Holding Company Status; Etc. The Borrower
is not (a) an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended, (b) a “natural gas
company” as defined in, or subject to regulation under, the Natural Gas Act of
1938, as amended or (c) a “public utility” under and as defined in the Federal
Power Act of 1935, as amended, or (d) a “holding company” or a “subsidiary
company” of a “holding company” or an “affiliate” of a “holding company” or of a
“subsidiary company” of a “holding company” as such terms are defined in (and
under) the Public Utility Holding Company Act of 2005, as amended, or otherwise
subject to regulation under the Public Utility Holding Company Act of 2005, as
amended. No approval of the RCA or any other Governmental Authority is required
for the use of any Credit Extension (including the first Credit Extension).

 
36

--------------------------------------------------------------------------------

 

Section 3.10           Taxes. The Borrower has timely filed or caused to be
filed all Tax returns and reports required to have been filed, and each of such
Tax returns and reports has been accurate and complete in all respects. The
Borrower has timely paid or caused to be paid all Taxes (including any interest
penalties or other additions to such Taxes) required to have been paid by it,
except Taxes that are being contested in good faith by appropriate proceedings
and for which the Borrower has set aside on its books adequate reserves in
accordance with GAAP.


Section 3.11           ERISA. No ERISA Event has occurred or is reasonably
expected to occur. No Plan of the Borrower is underfunded.


Section 3.12           Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect;
provided, that for so long as the Borrower is an SEC reporting company, all
agreements, instruments and corporate or other restrictions included in exhibits
to annual reports, quarterly reports and other reports timely filed or required
to be filed by the Borrower with the SEC shall constitute disclosure to the
Lenders for purposes of the first clause of this sentence. None of the reports,
financial statements, certificates or other information furnished by or on
behalf of the Borrower to the Lenders (including, without limitation, the CIM)
in connection with the negotiation of this Agreement and the other Loan
Documents or delivered hereunder or thereunder (as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.


Section 3.13           Margin Stock. The Borrower is not engaged, directly or
indirectly, in the business of extending credit to others or arranging for the
extension or maintenance by others of credit for the purpose, whether immediate,
incidental or ultimate, of buying or carrying Margin Stock, and no part of the
proceeds of any extension of credit hereunder will be used to purchase or carry
any Margin Stock.


Section 3.14           Indebtedness and Liens.


(a)            Indebtedness. Schedule 3.14(a) is a complete and correct list of
each agreement, lease, deed of trust, mortgage, credit agreement, loan
agreement, indenture, purchase agreement, Guarantee, letter of credit or other
arrangement (other than, for so long as the Borrower is an SEC reporting
company, those that have been filed as exhibits to annual reports, quarterly
reports and other reports filed by the Borrower with the SEC) providing for or
otherwise relating to any Indebtedness or any extension of credit (or commitment
for any extension of credit) to, or Guarantee by, the Borrower outstanding on
the date hereof the aggregate principal or face amount of which equals or
exceeds (or may equal or exceed) $1,000,000 and the aggregate principal or face
amount outstanding or that may become outstanding under each such agreement,
lease, deed of trust, mortgage, credit agreement, loan agreement, indenture,
purchase agreement, Guarantee, letter of credit or other arrangement is
correctly described in Schedule 3.14(a) or such exhibits and reports (the
“Existing Indebtedness”). The Borrower is in compliance with all covenants and
agreements set forth in each of such agreements, leases, deeds of trust,
mortgage, credit agreements, loan agreements, indentures, purchase agreements,
Guarantees, letters of credit or other arrangements.

 
37

--------------------------------------------------------------------------------

 

(b)            Liens. Schedule 3.14(b) is a complete and correct list of each
Lien securing Indebtedness of any Person outstanding on the date hereof the
aggregate principal or face amount of which equals or exceeds (or may equal or
exceed) $1,000,000 and covering any property of the Borrower, and the aggregate
Indebtedness secured (or that may be secured) by each such Lien and the property
covered by each such Lien is correctly described in Schedule 3.14(b) (the
“Existing Liens”). Upon the effective date and recordation of the New Indenture,
the New Indenture will constitute a Lien securing each of the Obligations and
covering property of the Borrower.


Section 3.15           Subsidiaries. The Borrower has no Subsidiaries. Attached,
as Schedule 3.15, is a list of Persons or jointly-owned assets in which the
Borrower has an ownership interest and the percentage of such ownership
interest.


Section 3.16           Solvency. The Borrower is, and after giving effect to
each Borrowing hereunder will be, Solvent.


Section 3.17           Wholesale Power Contracts. The Borrower has heretofore
delivered to the Administrative Agent complete and correct copies of forms of
the Wholesale Power Contract and each amendment and supplement agreement
thereto, and each of the Wholesale Power Contracts in effect on the date hereof
(which are listed in Schedule 3.17) are substantially similar in all respects to
such forms. To the best of the Borrower’s knowledge, after due inquiry, there is
no condition or circumstance that would impair any Member’s ability to perform
its obligations under any Wholesale Power Contract to which it is a party.


Section 3.18           Indenture Compliance. No Event of Default (as defined in
the Indenture) has occurred and is continuing.


Section 3.19           Labor Disputes; Natural Disasters. Neither the business
nor the properties of the Borrower are currently affected by any fire,
explosion, accident, strike, lockout or other labor dispute, drought, storm,
hail, earthquake, terrorism, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance) that could be reasonably expected
to have a Material Adverse Effect.


ARTICLE IV


CONDITIONS


Section 4.01           Effective Date.


(a)            This Agreement shall, despite its date, not be effective until
the date on which the last of the following conditions precedent have been
satisfied (or such conditions shall have been waived in accordance with Section
9.02).

 
38

--------------------------------------------------------------------------------

 

(b)            Closing Deliverables. The Administrative Agent shall have
received on the date hereof the following, each dated as of the date hereof
(unless otherwise specified), in form and substance satisfactory to the
Administrative Agent (unless otherwise specified):


(i)            From each party hereto either (A) a counterpart of this Agreement
signed on behalf of such party or (B) written evidence satisfactory to the
Administrative Agent (which may include facsimile or electronic transmission of
a signed signature page to this Agreement, so long as such transmission is
promptly followed by hard copy originals of the same) that such party has signed
a counterpart of this Agreement.


(ii)           Originally executed copies of such Notes as any Lender shall have
requested.


(iii)          Certified copies of the resolutions of the Board of Directors of
the Borrower approving this Agreement and the Transactions, and of all other
material third party approvals and consents, if any, with respect to this
Agreement and Transactions.


(iv)         A copy of a certificate or certificates of the Commissioner of
Commerce and Economic Development of the State of Alaska, dated as of a recent
date satisfactory to the Administrative Agent, certifying (A) as to a true and
correct copy of the organizational documents of the Borrower and each amendment
thereto on file in such Secretary’s office and (B) that the Borrower is duly
organized and in good standing under the laws of the State of Alaska.


(v)          A certificate of the Borrower, signed by two of its Responsible
Officers, certifying to the best of their knowledge after due inquiry (A) the
truth of the representations and warranties contained in the Loan Documents as
of the date hereof, (B) the absence of any event occurring and continuing, or
resulting from the execution of this Agreement or the other Loan Documents or
the initial Borrowing (deeming an initial Borrowing of at least $1.00 to occur
on the date hereof), that constitutes a Default and (3) the absence of any
condition or circumstance occurring and continuing that would impair any
Member’s ability to perform its payment obligations under any Wholesale Power
Contract to which it is a party.


(vi)         A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying as to (A) the absence of any amendments to the Certificate
of Incorporation of the Borrower since the date of the Secretary of State’s
certificate referred to in Section 4.01(b)(iv), (B) a true and correct copy of
the bylaws of the Borrower as in effect on the date on which the resolutions
referred to in Section 4.01(b)(iii) were adopted and on the date hereof, (C) the
due organization and good standing or valid existence of the Borrower as a
company organized under the laws of the State of Alaska, and the absence of any
proceeding for the dissolution or liquidation of the Borrower, and (D) the names
and true signatures of the officers of the Borrower authorized to sign each Loan
Document to which it is or is to be a party and the other documents to be
delivered hereunder and thereunder.

 
39

--------------------------------------------------------------------------------

 

(vii)        A certificate in substantially the form of Exhibit E hereto
attesting to the Solvency of the Borrower before and after giving effect to the
closing of the Transactions, from the Borrower’s Chief Executive Officer and
Chief Financial Officer.


(viii)       Such financial, business and other information regarding the
Borrower as the Administrative Agent or the Lenders shall have requested, which
information shall be satisfactory to the Administrative Agent and the Lenders,
including, without limitation, information as to possible contingent
liabilities, tax matters, environmental matters, obligations under Plans and
Multiemployer Plans, collective bargaining agreements and other arrangements
with employees, and forecasts prepared by management of the Borrower of balance
sheets, income statements and cash flow statements on an annual basis for each
year thereafter until the Commitment Termination Date.


(ix)          Evidence of insurance satisfying the requirements of Section 5.05.


(x)           Favorable written opinions (addressed to the Administrative Agent
and the Lenders and dated the Effective Date) of (A) Davis Wright Tremaine LLP,
special counsel for the Borrower, substantially in the form of Exhibit F-1, and
covering such other matters relating to the Borrower, the Loan Documents or the
Transactions as the Administrative Agent shall reasonably request (and the
Borrower hereby instructs such counsel to deliver such opinion to the Lenders
and the Administrative Agent) and (B) in house counsel for the Borrower,
substantially in the form of Exhibit F-2, and covering such other matters
relating to the Borrower, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request.


(xi)          Each other Loan Document not mentioned above in this Section 4.01
and any other documents, in each case, as reasonably requested by the
Administrative Agent or any Lender or counsel to the Administrative Agent.


(c)            Material Adverse Effect. Since December 31, 2009 and through the
date on which the last of the conditions precedent set forth in this Section
4.01 is satisfied, with respect to any event, act, condition or occurrence of
whatever nature (including any adverse determination in any litigation,
arbitration or governmental investigation or proceeding), whether singularly or
in conjunction with any other event or events, act or acts, condition or
conditions, occurrence or occurrences whether or not related, there shall have
been no material adverse change in, or a material adverse effect on (a) the
business, assets, liabilities (actual or contingent), operations or condition
(financial or otherwise) of the Borrower , (b) the ability of the Borrower to
pay any amounts due, or otherwise perform its obligations, under this Agreement
or any of the other Loan Documents or (c) the rights of or benefits available to
any Lender or the Administrative Agent under this Agreement or any of the other
Loan Documents.


(d)            Authorizations. All Authorizations shall have been obtained and
been provided to the Administrative Agent (without the imposition of any
conditions that are not acceptable to the Lenders) and shall remain in effect;
all applicable waiting periods in connection with the Transactions shall have
expired without any action being taken by any competent authority, and no law or
regulation shall be applicable in the reasonable judgment of the Lenders that
restrains, prevents or imposes materially adverse conditions upon the
Transactions.

 
40

--------------------------------------------------------------------------------

 

(e)            Wholesale Power Contracts. The Administrative Agent shall have
received certified copies of each of the Wholesale Power Contracts listed on
Schedule 3.17.


(f)             Compliance with Material Contracts. The Borrower shall be in
compliance with all existing material contractual obligations.


(g)            Indenture. The Administrative Agent shall have received certified
copies of (A) the Indenture and any supplements and amendments thereto as in
effect on the date the last of the conditions precedent set forth in this
Section 4.01 is satisfied and (B) the most recent draft of the New Indenture in
the form attached hereto as Exhibit H.


(h)            Payment of Fees and Expenses. The Borrower shall pay all fees on
or prior to the date of execution of this Agreement as the Borrower shall have
agreed to pay to any Lender or the Administrative Agent or the Lead Arranger in
connection herewith, including the reasonable fees and expenses of counsel to
the Administrative Agent and the Lead Arranger, in connection with the
negotiation, preparation, execution and delivery of this Agreement and the other
Loan Documents.


(i)             Termination of Existing Credit Agreement. The Administrative
Agent shall have received evidence of the concurrent payment in full of the
outstanding loans and other extensions of credit under the Existing Credit
Agreement and the termination of the Existing Credit Agreement.


The Administrative Agent shall, immediately after all of the conditions under
this Section have been met, notify the Borrower and the Lenders of the Effective
Date, and such notice shall be conclusive and binding. Notwithstanding the
foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) on or prior to 3:00 p.m., New York City time, on
November 17, 2010 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall automatically terminate at such time).


Section 4.02           Each Credit Event. The obligation of each Lender to make
any Loan (each, a “Credit Extension”) is subject to the satisfaction of the
following conditions:


(a)            the representations and warranties of the Borrower set forth in
this Agreement (except those set forth in Section 3.06 and Section 4.01(c)) and
in the other Loan Documents shall be true and correct on and as of the date of
the applicable Credit Extension, other than any such representations or
warranties that, by their terms, refer to a specific date other than the date of
such Credit Extension, in which case such representations and warranties shall
be true and correct as of such specific date; and


(b)            no Default shall have occurred and be continuing, or would result
from, or be caused by, such Credit Extension or from the application of the
proceeds therefrom.


Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in this Section.

 
41

--------------------------------------------------------------------------------

 

ARTICLE V


AFFIRMATIVE COVENANTS


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:


Section 5.01           Financial Statements and Other Information. The Borrower
will furnish to the Administrative Agent (who will furnish a copy thereof to
each Lender):


(a)            within one hundred five (105) days after the end of each fiscal
year of the Borrower beginning with the fiscal year ending on December 31, 2010,
the audited balance sheet and related statements of operations, owners’ equity
and cash flows of the Borrower as of the end of and such year, setting forth, in
each case, in comparative form the figures for the previous fiscal year and, if
applicable, the previous fiscal quarter, all reported on by KPMG LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower in accordance with GAAP consistently
applied;


(b)            within fifty (50) days after the end of each of the first three
fiscal quarters of each fiscal year of the Borrower, the balance sheet and
related statements of operations, owners’ equity and cash flows of the Borrower
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for (or,
in the case of the balance sheet, as of the end of) the corresponding period or
periods of the previous fiscal year, all certified by the Chief Executive
Officer and the Chief Financial Officer of the Borrower as presenting fairly in
all material respects the financial condition and results of operations of the
Borrower in accordance with GAAP consistently applied, subject to normal
year-end audit adjustments and the absence of footnotes;


(c)            concurrently with any delivery of financial statements under
clause (a) or (b) of this Section, a certificate of the Chief Executive Officer
and the Chief Financial Officer, substantially in the form of Exhibit G, (i)
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.08 and (iii) to the extent not otherwise
stated in such financial statements or in financial statements previously
delivered to the Administrative Agent, stating whether any change in GAAP or in
the application thereof has occurred since the date of the first financial
statements referred to in Section 5.01(a) and (b) above and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate;


(d)            concurrently with any delivery of financial statements under
clause (a) of this Section, (i) a statement of the accounting firm that reported
on such financial statements stating whether they obtained knowledge during the
course of their examination of such financial statements of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines) and (ii) to the extent any Wholesale Power Contracts then in effect
have not been filed as exhibits to reports filed by the Borrower with the SEC, a
certificate of a Responsible Officer setting forth a complete and correct list
of such Wholesale Power Contracts then in effect;

 
42

--------------------------------------------------------------------------------

 

(e)            concurrently with the delivery of financial statements under
clause (a) or (b) of this Section, a certificate of a Responsible Officer
setting forth a complete and correct list of the following items to the extent
not set forth in reports filed by the Borrower with the SEC: (i) each agreement,
lease, deed of trust, mortgage, credit agreement, loan agreement, indenture,
purchase agreement, Guarantee, letter of credit or other arrangement providing
for or otherwise relating to any Indebtedness or any extension of credit (or
commitment for any extension of credit) to, or Guarantee by, the Borrower
outstanding on the date of any such financial statements the aggregate principal
or face amount of which equals or exceeds (or may equal or exceed) $1,000,000,
and the aggregate principal or face amount outstanding or that may become
outstanding under each such agreement, lease, deed of trust, mortgage, credit
agreement, loan agreement, indenture, purchase agreement, Guarantee, letter of
credit or other arrangement and (ii) each Lien securing Indebtedness of any
Person outstanding on the date of any such financial statement the aggregate
principal or face amount of which equals or exceeds (or may equal or exceed)
$1,000,000 and covering any property of the Borrower, and the aggregate
Indebtedness secured (or that may be secured) by each such Lien and the property
covered by each such Lien;


(f)             except for tax returns, promptly after the same become publicly
available, copies of all material periodic and other reports and other material
documents or materials filed by the Borrower with the SEC, FERC, the RCA or any
other Governmental Authorities or distributed by the Borrower to its owners
generally, as the case may be, and promptly following any request therefor by
any Lender (through the Administrative Agent), copies of all periodic and other
reports and other materials filed by the Borrower with any applicable
Governmental Authority;


(g)            (i) concurrently with the delivery thereof to any holder of
obligations under the Indenture, or to any trustee, agent or representative
therefor, copies of all notices and reports delivered by Borrower pursuant to
the terms of documentation governing the obligations under the Indenture, (ii)
promptly upon receipt thereof, copies of any notices relating to the Indenture
received from any holder of obligations under the Indenture, or any trustee,
agent or representative therefor; and (iii) promptly upon the execution thereof,
copies of any supplements, amendments or other modifications or agreements
(including the New Indenture) with respect to the Indenture; and


(h)            promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or compliance with the terms of this Agreement and the other Loan
Documents, as the Administrative Agent or any Lender may reasonably request.


All information required to be delivered by the Borrower pursuant to clauses
(a), (b) and (f) of this Section shall be deemed to have been furnished if the
Borrower shall have timely made the same available on the its website at
www.chugachelectric.com and, substantially concurrently therewith (except in the
case of the delivery of forms 10-K and 10-Q and any financial statements or
other information contained therein, as to which no separate notification shall
be necessary if such information has been posted on the Borrower’s website
within the deadlines specified in clauses (a) and (b) of this Section), shall
have notified the Administrative Agent that such information has been posted on
its website and such information is fully accessible, provided, that if the
Administrative Agent is unable to access the Borrower’s website, the Borrower
agrees to provide the Administrative Agent with paper or electronic copies of
such information required to be furnished pursuant to clauses (a), (b) and (f)
of this Section promptly following notice (and thereafter so long as such notice
remains in effect) from the Administrative Agent.

 
43

--------------------------------------------------------------------------------

 

Section 5.02           Notices of Material Events. The Borrower will furnish to
the Administrative Agent and each Lender prompt written notice of the following:


(a)            (i) the occurrence of any Default, (ii) the occurrence or
existence of any event or circumstance that foreseeably will become a Default,
and (iii) the occurrence or existence of any event or circumstance that would
cause the condition to Borrowing set forth in subsection 4.02(a) not to be
satisfied if a Borrowing were requested on or after the date of such event or
circumstance;


(b)            the filing or commencement of any action, suit or proceeding by
or before any arbitrator or Governmental Authority against or affecting the
Borrower or any of its Affiliates that, (i) if adversely determined, could
reasonably be expected to result in a Material Adverse Effect, or (ii) in which
the relief sought is an injunction or other stay of the performance of this
Agreement or any other Loan Document;


(c)            the occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Borrower in an aggregate amount exceeding $5,000,000;


(d)            the existence or assertion of any Environmental Claim by any
Person against, or with respect to the activities of, the Borrower and any
alleged violation of or liability under any Environmental Laws that, if
adversely determined, could (either individually or in the aggregate) reasonably
be expected to have a Material Adverse Effect;


(e)            any modification or supplement to a Wholesale Power Contract that
will result in a change thereto that is or could reasonably be expected to be
materially adverse to the Borrower or otherwise have a Material Adverse Effect;


(f)             the commencement of any proceeding by or before any Governmental
Authority seeking the cancellation, termination (including by means of
non-renewal), limitation, adverse modification or adverse conditioning of any
Authorization; and


(g)            any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.


Section 5.03           Existence; Conduct of Business. The Borrower will do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect (a) its legal existence, (b) the Authorizations, and (c) all the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.

 
44

--------------------------------------------------------------------------------

 

Section 5.04           Payment of Obligations (Including Taxes). The Borrower
will pay its material Indebtedness (including, without limitation, all Material
Indebtedness), any federal income Tax and all other material Tax liabilities,
and all other material obligations, before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (b) the Borrower has set aside on its
books adequate reserves with respect thereto in accordance with GAAP, (c) such
contest effectively suspends collection of the contested obligation and the
enforcement of any Lien securing such obligation and (d) the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect.


Section 5.05           Maintenance of Properties; Insurance.


(a)            The Borrower will cause all of its properties used or useful in
the conduct of its business to be maintained and kept in good condition, repair
and working order and supplied with all necessary equipment and will cause to be
made all necessary repairs, renewals, replacements, betterments and improvements
thereof, all as in the judgment of the Borrower may be necessary so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times; provided, however, that nothing in this Section shall
prevent the Borrower from discontinuing the operation and maintenance of any of
its properties if such discontinuance is, in the judgment of the Borrower,
desirable in the conduct of its business and not disadvantageous in any respect
to the Lenders.


(b)            The Borrower will at all times keep all its property of an
insurable nature and of the character usually insured by companies operating the
same or similar properties, insured in amounts usually and customarily carried,
and against loss or damage from such causes as are customarily insured against,
by similar companies, but in any event, Borrower will maintain insurance in
accordance with the requirements of the Indenture. All such insurance shall be
effected with financially sound and reputable insurance carriers.


Section 5.06           Books and Records; Inspection Rights. The Borrower will
keep proper books of record and account in which full, true and correct entries
are made of all dealings and transactions in relation to its business and
activities. The Borrower will permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.


Section 5.07           Compliance with Laws and Agreements. The Borrower will
comply with all laws, rules, regulations, writs, judgments, decrees, awards and
orders, including Environmental Laws and ERISA, of any Governmental Authority
applicable to it or its property, including the payment of any fees required by
any Governmental Authority, with all reporting and accounting requirements and
with all indentures, leases, loan agreements, deeds of trust, agreements and
other instruments binding upon it or its property (for the avoidance of doubt,
nothing in this Section 5.07 or elsewhere in this Agreement shall prohibit the
Borrower from entering into any supplements or amendments to the Indenture),
where the failure to comply could reasonably be expected to have a Material
Adverse Effect.

 
45

--------------------------------------------------------------------------------

 

Section 5.08           Use of Proceeds. Extensions of credit hereunder shall be
used solely as a liquidity facility to support the issuance by the Borrower of
commercial paper only in the event of a disruption in the commercial paper
market that prohibits the Borrower from rolling over or renewing its relevant
outstanding commercial paper but not as a result of changes in prices or pricing
of commercial paper generally or of the Borrower in particular; provided that
neither the Administrative Agent nor any Lender shall have any responsibility as
to the use of any such proceeds. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Margin Regulations or other laws.


Section 5.09           Identification of Parties. The Borrower will comply with
all requests by or on behalf of the Lenders, or any of them, for information
concerning the identification of the Borrower, including, without limitation,
its corporate organization, place or places of business, operations and
registration or qualification to do business in any place, senior management,
and principal ownership, for purposes of complying with the Bank Secrecy Act,
P.L. 97 258 (September 13, 1982), as amended, and all regulations adopted
thereunder and the Patriot Act, and for information concerning the use or
destination of the proceeds of the Loans, for purposes of complying with the
Trading With the Enemy Act of 1917, ch. 106, 40 Stat. 411 (October 6, 1917), as
amended, and all regulations adopted and executive orders issued thereunder.


Section 5.10           Ranking. The Borrower will cause the Loans and all other
obligations of the Borrower under the Loan Documents at all times to rank pari
passu with all other unsecured and unsubordinated Indebtedness of the Borrower.


Section 5.11           Maintenance of Credit Ratings. The Borrower shall (i)
prior to its initial issuance of any commercial paper obtain, and thereafter at
all times maintain, a commercial paper rating from any two of S&P, Moody's and
Fitch, and (ii) at all times maintain any two of (x) an issuer credit rating
from S&P, (y) a senior unsecured long-term debt rating from Moody's and (z) a
long-term senior debt rating from Fitch.


ARTICLE VI


NEGATIVE COVENANTS; FINANCIAL COVENANTS


Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:


Section 6.01           Indebtedness. The Borrower will not create, incur, assume
or permit to exist any Indebtedness, except:


(a)            Indebtedness of the Borrower created hereunder;

 
46

--------------------------------------------------------------------------------

 

(b)            any Indebtedness of the Borrower issued and incurred under the
Indenture;


(c)            unsecured Indebtedness incurred pursuant to the Borrower's
commercial paper program for which this Agreement acts as a liquidity facility,
in an aggregate amount not to exceed $300,000,000 at any time outstanding
provided, that the Borrower shall not create, incur, or assume any such
Indebtedness or issue any commercial paper after the occurrence and during the
continuance of any Event of Default;


(d)            unsecured Indebtedness of the Borrower incurred to finance the
required purchase by the Borrower of CFC Capital Term Certificates;


(e)            other unsecured Indebtedness (other than the Indebtedness
referred to in clauses (a), (b), (c), or (d) of this Section 6.01) in an
aggregate amount not to exceed $100,000,000 at any time outstanding; provided,
that in the event the Borrower enters into any additional commercial paper
programs supported by any additional unsecured liquidity credit facilities (and
not this Agreement), then in calculating unsecured Indebtedness permitted by
this clause (e) of this Section 6.01, the Borrower may only count the aggregate
amount outstanding under either such additional commercial paper programs or
such additional unsecured liquidity credit facilities, but not both; or


(f)            Existing unsecured Indebtedness outstanding on the date of this
Agreement and listed in Schedule 3.14(a) as of the date of this Agreement,
including any extension, renewal or refinancing thereof; provided that such
extended, renewed or refinanced Indebtedness is in a principal amount no greater
than the Indebtedness being extended, renewed or repaid (excluding fees,
including any consent fees, payable in connection with the issuance of any
extension, renewal or repaid Indebtedness), and has a final maturity that is at
least equal to or longer than and an average life that is at least equal to or
greater than the Indebtedness being extended, renewed or repaid.


Section 6.02           Security Interests. The Borrower will not create, assume
or suffer to exist any Security Interest (as defined below) on any property or
assets now owned or hereafter acquired by the Borrower without equally and
ratably securing all of the obligations of the Borrower to the Lenders under the
Loan Documents (including the Loans), except Security Interests (i) arising
under the New Indenture or (ii) securing amounts not to exceed in the aggregate
$5,000,000 at any one time outstanding. As used in this Section 6.02, the term
“Security Interest” with respect to any property as assets means any mortgage,
lien, pledge, charge, security interest or other encumbrance of any kind in
respect of such property or assets (other than a lien or security interest
arising by operation of law) securing repayment of borrowed money or the
obligation to pay the deferred purchase price for property or services (but
excluding, in any case, any sale and leaseback agreement or other similar
agreement).


Section 6.03           Fundamental Changes; No Subsidiaries.


(a)            The Borrower will not enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution). The Borrower will not acquire any
business or property or assets from, or capital stock of, or be a party to any
acquisition of, any Person or otherwise except for (i) purchases of inventory
and other property to be sold or used in the ordinary course of business
(including any use of the proceeds of any Indebtedness incurred by the Borrower
pursuant to Section 6.01(b) or Section 6.01(c)) and (ii) Investments permitted
under Section 6.05(f) and Section 6.05(g). The Borrower will not (except for the
creation of liens or security interests permitted by Section 6.02) convey, sell,
lease (as lessor), transfer or otherwise dispose of, in one transaction or a
series of transactions, any part of its business, property or assets, whether
now owned or hereafter acquired (including the receivables and leasehold
interests, but excluding (v) Casualty Events, (w) unimproved parcels of real
property not being used for the Borrower’s business, (x) obsolete or worn-out
property, tools or equipment no longer used or useful in its business so long as
the amount thereof sold in any single fiscal year by the Borrower shall not have
a fair market value in excess of $5,000,000, (y) any inventory or other property
sold or disposed of in the ordinary course of business and on usual and
customary business terms and (z) other property sold or disposed of so long as
the amount thereof sold or otherwise disposed of in any single fiscal year of
the Borrower shall not have a fair market value in excess of $10,000,000.

 
47

--------------------------------------------------------------------------------

 

(b)            The Borrower shall not, and shall not cause to, establish, create
or maintain any Subsidiary of the Borrower.


Section 6.04           Lines of Business. The Borrower will not engage to any
material extent in any business other than the business of providing electric
power and energy to its Members as described in the CIM.


Section 6.05           Investments. The Borrower will not make or permit to
remain outstanding any Investments except:


(a)            Investments outstanding on the date hereof and set forth on
Schedule 6.05(a);


(b)            operating deposit accounts with banks;


(c)            Permitted Investments (including the purchase or other
acquisition by the Borrower of CFC Capital Term Certificates and of CoBank
Equity Interests);


(d)            Hedging Agreements entered into in the ordinary course of the
Borrower’s business and not for speculative purposes;


(e)            Investments consisting of security deposits or payment or
performance bonds made in the ordinary course of business;


(f)             The acquisition by the Borrower of an undivided interest as a
tenant in common in the assets comprising the Southcentral Power Project; and


(g)            additional Investments up to but not exceeding $10,000,000 in the
aggregate.


Section 6.06           Transactions with Affiliates. The Borrower will not sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except transactions in the ordinary
course of business at prices and on terms and conditions that are, in the
aggregate, not less favorable to the Borrower than would reasonably be obtained
on an arm’s-length basis from unrelated third parties.

 
48

--------------------------------------------------------------------------------

 

Section 6.07           Restrictive Agreements. The Borrower will not directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon the ability
of the Borrower to create, incur or permit to exist any Lien upon any of its
property or assets; provided that this Section 6.07 shall not apply to:


(i)            restrictions and conditions imposed by law, by the Indenture or
by the Loan Documents;


(ii)           restrictions and conditions existing on the date hereof
identified on Schedule 6.07 (but shall apply to any extension or renewal of, or
any amendment or modification expanding the scope of, any such restriction or
condition);


(iii)          restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness; and


(iv)         customary provisions in leases and other contracts restricting the
assignment thereof.


Section 6.08           Certain Financial Covenants.


(a)            Margins for Interest. The Borrower shall maintain a minimum
Margins for Interest of at least 1.10 times Interest Charges for each fiscal
year, calculated using the Margins for Interest of the fiscal year then most
recently ended (commencing with the Borrower's fiscal year ended December 31,
2010).


(b)            Margins and Equities. The Borrower shall maintain a minimum
Consolidated Margins and Equities of $125,000,000, excluding any unrealized gain
or loss on any Hedging Agreement, tested at the end of each fiscal quarter and
at fiscal year end of the Borrower.


(c)            Most Favored Lenders. The Borrower shall not provide any Holder
with financial covenants, of the same nature as the financial covenants set
forth in paragraphs (a) and (b) of this Section, that are more favorable to such
Holder than the financial covenants set forth in paragraphs (a) and (b) of this
Section (“More Favorable Terms”), without providing the Lenders with such More
Favorable Terms through, at the Borrower’s sole expense (including the fees and
expenses of Lenders’ counsel incurred in connection therewith), an appropriate
amendment or modification to this Agreement (it being agreed by the Borrower
that prior to the effectiveness of any such More Favorable Terms herein, the
Borrower shall provide Lenders’ counsel the reasonable opportunity to review and
comment upon the same).


Section 6.09           Certain Documents; Accounting Changes.


(a)            Corporate Documents. The Borrower will not consent to any
modification, supplement or waiver of any of the provisions of its charter,
bylaws or any other constituent document of the Borrower that would have an
adverse effect on the rights of the Administrative Agent or the Lenders under
the Loan Documents without the prior consent of the Administrative Agent (with
the approval of the Required Lenders).

 
49

--------------------------------------------------------------------------------

 

(b)            Wholesale Power Contracts. The Borrower will not terminate early,
and will not consent to the early termination of, any one or more Wholesale
Power Contracts that, individually or in the aggregate, represent 20% or more of
the Borrower’s revenue base.


(c)            New Indenture. Each Lender hereby consents to the Borrower’s
execution, delivery and recording of the New Indenture in the form substantially
identical to the form of New Indenture attached hereto as Exhibit H. The
Borrower will not without the consent of the Required Lenders modify the New
Indenture in any manner that would constitute a Material Adverse Effect. For the
avoidance of doubt, (i) the execution and delivery of one or more Supplemental
Indentures authorizing a new series of Obligations whose issuance would not
otherwise constitute a violation of this Agreement, and the issuance of such
Obligations, shall not constitute a Material Adverse Effect; and (ii) the
proviso in the definition of “Material Adverse Effect” shall not apply to any
provisions in the New Indenture that (A) constitutes a material deviation from
the form of New Indenture attached hereto as Exhibit H and (B) was created in
violation of the provisions of the second sentence of this Section 6.09(c).


(d)            Accounting Changes. The Borrower shall not make or permit any
change in (i) accounting policies or reporting practices, except as required by
applicable law or as otherwise in compliance with generally accepted accounting
principles, or (ii) the last day of its fiscal year from December 31, or the
last days of the first three fiscal quarters in each of its fiscal years from
March 31, June 30, and September 30, respectively.


ARTICLE VII


EVENTS OF DEFAULT; REMEDIES


Section 7.01           Events of Default.


Subject to the proviso at the end of this Section 7.01, any of the following
shall constitute an event of default hereunder and under the other Loan
Documents (each, an “Event of Default”):


(a)            the Borrower shall fail to pay any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;


(b)            the Borrower shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (a) or (d)
of this Section 7.01) payable under this Agreement or under any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of three (3) or more Business Days;


(c)            any representation or warranty made or deemed made by or on
behalf of the Borrower in or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof, or in any report,
certificate, financial statement or other document prepared or furnished
pursuant to or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof, shall prove to have been
incorrect when made or deemed made;

 
50

--------------------------------------------------------------------------------

 

(d)            the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 2.09(b), 5.01, 5.02, 5.03 (with
respect to the Borrower’s existence) or 5.08, or in ARTICLE VI;


(e)            the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Section 7.01) or any other Loan Document and
such failure shall continue unremedied for a period of thirty (30) or more days
after the earlier of (i) a Responsible Officer becoming aware thereof and (ii)
receipt by Borrower of notice thereof from the Administrative Agent (given at
the request of any Lender) to the Borrower;


(f)             the Borrower shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable beyond any
applicable grace period;


(g)            any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof (other than by (x) a
regularly scheduled prepayment or redemption or (y) mandatory prepayments or
redemptions required by the terms of any such Material Indebtedness upon the
disposition of assets, the issuance of equity or additional indebtedness or a
Casualty Event) prior to its scheduled maturity; provided that this clause (g)
shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;


(h)            an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for a period of sixty (60) or
more days or an order or decree approving or ordering any of the foregoing shall
be entered;


(i)             the Borrower shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Section 7.01, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower for a substantial part of its assets, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 
51

--------------------------------------------------------------------------------

 

(j)            the Borrower shall become unable to pay its debts as they become
due, generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally;


(k)            one or more judgments for the payment of money in an aggregate
amount in excess of $10,000,000 shall be rendered against the Borrower or any
combination thereof and the same shall remain undischarged for a period of
thirty (30) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower to enforce any such judgment;


(l)             any non-monetary judgment or order shall be rendered against the
Borrower that could reasonably be expected to have a Material Adverse Effect,
and there shall be a period of thirty (30) consecutive days during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect;


(m)           an ERISA Event shall have occurred that, in the reasonable opinion
of the Required Lenders, when taken together with all other ERISA Events that
have occurred, could reasonably be expected to result in a Borrower incurring
liability or an obligation in excess of $10,000,000;


(n)            any Loan Document shall at any time for any reason cease to be
valid and binding or in full force and effect (other than upon expiration in
accordance with the terms thereof), or performance of any material obligation
thereunder shall become unlawful, or the Borrower shall so assert or contest the
validity or enforceability thereof;


(o)            any one or more Members of the Borrower shall default in the
performance of any payment obligations under its or their Wholesale Power
Contracts where the aggregate principal amount of such default or defaults
exceeds $10,000,000;


(p)            any one or more Members of the Borrower shall obtain any
judgment, ruling or other order (whether or not such judgment, ruling or other
order is final, appealable or subject to appeal) from any judicial, arbitral or
regulatory authority providing as a remedy the declaration of the
unenforceability or the material adverse modification of its or their Wholesale
Power Contracts which, individually or in the aggregate, represent more than 20%
of the Borrower's revenue base (unless the effectiveness of such judgment,
ruling or other order is stayed or otherwise suspended to the satisfaction of
the Required Lenders in their reasonable discretion); provided, that while any
such judicial, arbitral or regulatory proceeding is pending but before any
judgment, ruling or other order is rendered with respect thereto, if any such
challenging Member or Members is in default of any payment obligation or any
other material obligation meeting the condition described in Subsection 7.01(o),
such default shall constitute an Event of Default under this Section 7.01(p)
regardless of the outcome of the related proceeding;


(q)            a Change in Control shall occur;

 
52

--------------------------------------------------------------------------------

 

provided, however, that if no Loan is outstanding at the time any event or
circumstance specified in paragraphs (c), (d), (e), (f), (g), (l), and (m) of
this Section 7.01 shall occur or arise, then any such event or circumstance
shall not be deemed an Event of Default, but the Administrative Agent shall, at
the request of, or may, with the consent of, the Required Lenders, declare the
Commitment of each Bank to make Loans to be terminated, whereupon such
Commitments shall forthwith be terminated and the Borrower shall promptly pay to
the Administrative Agent all accrued but unpaid amounts then outstanding under
this Agreement or under any other Loan Document; provided further, however,
that:


(i)            the Borrower shall promptly notify the Administrative Agent and
each Lender of any such event or circumstance, and


(ii)           the obligation of each Lender to make any Loan hereunder shall be
immediately suspended for so long as any such event or circumstance shall
continue to exist.


Section 7.02           Remedies. If any Event of Default occurs (other than an
Event of Default with respect to the Borrower described in clause (h) or (i) of
Section 7.01), and at any time thereafter during the continuance of such Event
of Default, the Administrative Agent may, and at the request of the Required
Lenders shall, by notice to the Borrower, take any one or more of the following
actions, at the same or different times: (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, (ii) declare the Loans
then outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and (iii) exercise the rights
and remedies contemplated by any one or more of the Loan Documents or by
applicable law or equity; and in case of any event with respect to the Borrower
described in clause (h) or (i) of Section 7.01, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder and under the other Loan Documents shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.


ARTICLE VIII


THE ADMINISTRATIVE AGENT


Section 8.01          Appointment. Each of the Lenders hereby irrevocably
appoints the Administrative Agent as its agent hereunder and under the other
Loan Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto.


Section 8.02           Administrative Agent in its Individual Capacity. The
Person serving as the Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent, and such Person and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Affiliate thereof as if it were not
the Administrative Agent hereunder.

 
53

--------------------------------------------------------------------------------

 

Section 8.03           Exculpatory Provisions. The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise in writing by the Required Lenders,
and (c) except as expressly set forth herein and in the other Loan Documents,
the Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower
that is communicated to or obtained by the Person serving as Administrative
Agent or any of its Affiliates in any capacity. The Administrative Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders or all Lenders where unanimity is required or in
the absence of its own gross negligence or willful misconduct as found in a
final, non-appealable judgment by a court of competent jurisdiction.


Section 8.04           Notice of Default. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
ARTICLE IV or elsewhere herein or therein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.


Section 8.05           Reliance by the Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. The Administrative Agent also may rely upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.


Section 8.06           Delegation of Duties. The Administrative Agent may
perform any and all of its duties and exercise its rights and powers by or
through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

 
54

--------------------------------------------------------------------------------

 

Section 8.07           Successor Administrative Agent. The Administrative Agent
may resign at any time by notifying the Lenders and the Borrower. Upon any such
resignation, the Required Lenders with the consent of the Borrower (which shall
not be unreasonably withheld or delayed) shall have the right to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent’s resignation shall nonetheless become effective and (1)
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and (2) the Required Lenders shall perform the duties of
the Administrative Agent (and all payments and communications provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly) until such time as the Required Lenders appoint a
successor agent as provided for above in this paragraph. Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Administrative Agent.


Section 8.08           Non-Reliance on Administrative Agent and other Lenders.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.


Section 8.09           Loan Document Amendments. Except as otherwise provided in
Section 9.02(b) with respect to this Agreement, the Administrative Agent may,
with the prior consent of the Required Lenders (but not otherwise), consent to
any amendment modification or waiver under any of the Loan Documents.


Section 8.10           Indemnification.


(a)            Each Lender severally agrees to indemnify the Administrative
Agent (to the extent not promptly reimbursed by the Borrower) from and against
such Lender’s Applicable Percentage of any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Administrative Agent in any way relating to or
arising out of the Loan Documents or any action taken or omitted by the
Administrative Agent under the Loan Documents (collectively, the “Indemnified
Costs”); provided, however, that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Administrative
Agent’s gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction. Without limitation
of the foregoing, each Lender agrees to reimburse the Administrative Agent
promptly upon demand for its ratable share of any costs and expenses (including,
without limitation, fees and expenses of counsel) payable by the Borrower under
Section 9.03, to the extent that the Administrative Agent is not promptly
reimbursed for such costs and expenses by the Borrower. In the case of any
investigation, litigation or proceeding giving rise to any Indemnified Costs,
this ARTICLE VIII applies whether any such investigation, litigation or
proceeding is brought by any Lender or any other Person.

 
55

--------------------------------------------------------------------------------

 

(b)            The failure of any Lender to reimburse the Administrative Agent
promptly upon demand for its ratable share of any amount required to be paid by
the Lenders to the Administrative Agent as provided herein shall not relieve any
other Lender of its obligation hereunder to reimburse the Administrative Agent
for its ratable share of such amount, but no Lender shall be responsible for the
failure of any other Lender to reimburse the Administrative Agent for such other
Lender’s ratable share of such amount. Without prejudice to the survival of any
other agreement of any Lender hereunder, the agreement and obligations of each
Lender contained in this ARTICLE VIII shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the other
Loan Documents.


ARTICLE IX


MISCELLANEOUS


Section 9.01           Notices.


(a)            Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile, as follows:


(i)            if to the Borrower, to it at 5601 Electron Drive, Anchorage
Alaska 99518 (P.O. Box 196300, Anchorage, AK 99519-6300), Attention: Chief
Financial Officer, Facsimile No. (907) 762-4514; Telephone No. (907) 762-4778;


(ii)           if to the Administrative Agent, to National Rural Utilities
Cooperative Finance Corporation, 2201 Cooperative Way, Herndon, VA 20171,
Attention of Loan Syndications, (Facsimile No. (703) 707-5100; Telephone No.
(703) 709-6812)];


(iii)          if to a Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

 
56

--------------------------------------------------------------------------------

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).


(b)            Electronic Communications. Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to ARTICLE II if such Lender has
notified the Administrative Agent that it is incapable of receiving or it is
against its internal policies to receive notices under such Article by
electronic communication. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address as permitted hereby shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website as permitted hereby
shall be deemed received upon the deemed receipt by the intended recipient at
its e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.


(c)            Changes to Notice Information. Any party hereto may change its
address or facsimile number for notices and other communications hereunder by
notice to the other parties hereto (or, in the case of any such change by a
Lender, by notice to the Borrower and the Administrative Agent).


Section 9.02           Waivers; Amendments.


(a)            No Deemed Waivers; Remedies Cumulative. No failure or delay by
the Administrative Agent or any Lender in exercising any right or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

 
57

--------------------------------------------------------------------------------

 

(b)            Amendments. No provision of this Agreement or any other Loan
Document may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall:


(i)            increase the Commitment of any Lender without the written consent
of such Lender;


(ii)           reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby;


(iii)          postpone the scheduled date of payment of the principal amount of
any Loan or any interest thereon, or any fees or other amounts payable
hereunder, or reduce the amount of, waive or excuse any such payment or postpone
the Commitment Termination Date without the written consent of each Lender
affected thereby;


(iv)         change Section 2.16(d) without the consent of each Lender affected
thereby; or


(v)          change any of the provisions of this Section or the percentage in
the definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;


(vi)         release any guarantor from its obligations of any guarantee of the
Indebtedness hereunder without the written consent of each Lender; and


provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder without the prior
written consent of the Administrative Agent. In addition, whenever a waiver,
amendment or modification requires the consent of a Lender “adversely affected”
thereby, such wavier, amendment or modification shall, upon consent of such
Lender, be effective as to such Lender whether or not it becomes effective as to
any other Lender, so long as the Required Lenders consent to such waiver,
amendment or modification as provided above.


For purposes of this Section, the “scheduled date of payment” of any amount
shall refer to the date of payment of such amount specified in this Agreement,
and shall not refer to a date or other event specified for the mandatory or
optional prepayment of such amount.

 
58

--------------------------------------------------------------------------------

 

Section 9.03           Expenses; Indemnity; Damage Waiver.


(a)            Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for CFC, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, or any Lender (or, if no Default then
exists or is continuing, one special counsel and one local counsel for all of
the Lenders), in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or in connection with the Loans made, including in
connection with any workout, restructuring or negotiations in respect thereof
and (iii) all fees as the Borrower shall have agreed to pay to any Lender or the
Administrative Agent or the Lead Arranger in connection herewith, which are, or
are to become, due after the date of this Agreement, including the reasonable
fees and expenses of counsel to the Administrative Agent and the Lead Arranger,
in connection with the negotiation, preparation, execution and delivery of this
Agreement and the other Loan Documents (including the preparation and
distribution of “closing documents and binders”) and the extensions of credit
hereunder.


(b)            Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any counsel for such Indemnitee, incurred by or asserted
against such Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, or (iii) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing (whether brought by any third
party or by the Borrower), whether based on contract, tort or any other theory
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee. No
Indemnitee referred to in this Section 9.03(b) shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.


(c)            Reimbursement by Lenders. To the extent that the Borrower fails
to pay any amount required to be paid by it to the Administrative Agent under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such.

 
59

--------------------------------------------------------------------------------

 

(d)            Waiver by the Borrower of Indirect or Consequential Damages. To
the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any other party hereto, on any theory of
liability, for indirect or consequential damages (as opposed to direct or actual
damages) arising out of, or in connection with, or as a result of the
Transactions.


(e)            Payments. All amounts due under this Section shall be payable
promptly after written demand therefor.


Section 9.04           Successors and Assigns.


(a)            Assignments Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.


(b)            Assignments by Lenders.


(i)            Assignments Generally. Subject to the conditions set forth in
clause (ii) below, any Lender may assign to one or more other Lenders or
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:


(A)           the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund, or, if a Default or Event of Default has occurred and is continuing, any
other assignee; provided further that the Borrower shall be deemed to have
consented to any assignment unless it shall object thereto by written notice to
the Administrative Agent within ten (10) Business Days after having received
notice thereof; and


(B)           the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment to a then existing
Lender; and

 
60

--------------------------------------------------------------------------------

 

(ii)           Certain Conditions to Assignments. Assignments shall be subject
to the following additional conditions:


(A)           except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
applicable Administrative Agent) shall not be less than $10,000,000 unless each
of the Borrower and the Administrative Agent otherwise consent; provided that no
such consent of the Borrower shall be required if a Default or Event of Default
has occurred and is continuing;


(B)           each partial assignment of any Commitments and Loans shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement in respect of such Commitments and Loans;


(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption in substantially the form of
Exhibit A hereto, together with a processing and recordation fee of $3,500 (for
which the Borrower shall not be obligated and provided that only one such fee
shall be payable in the event of simultaneous assignments to or from one or more
affiliated Approved Funds); and


(D)           the assignee, if it shall not already be a Lender, shall be an
Eligible Assignee and shall deliver to the Administrative Agent an
Administrative Questionnaire.


(iii)          Effectiveness of Assignments. Subject to acceptance and recording
thereof pursuant to paragraph (c) of this Section, from and after the effective
date specified in each Assignment and Assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.13, 2.14, 2.15 and 9.03 and ARTICLE
VIII). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 9.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (e) of this Section.


(c)            Maintenance of Register by Administrative Agent. The
Administrative Agent, acting for this purpose as an agent of the Borrower, shall
maintain at one of its offices in Herndon, Virginia a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 
61

--------------------------------------------------------------------------------

 

(d)            Acceptance of Assignments by Administrative Agent. Upon its
receipt of a duly completed Assignment and Assumption executed by an assigning
Lender and an assignee, the assignee’s completed Administrative Questionnaire
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section, any written
consent to such assignment required by paragraph (b) of this Section and any
other document reasonably requested by the Administrative Agent, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.


(e)            Participations. Any Lender may, without the consent of the
Borrower or the Administrative Agent, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement and the other Loan Documents (including all
or a portion of its Commitments and Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement and the other Loan Documents shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (f) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.13, 2.14 and 2.15 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.16(d) as though it were a Lender hereunder.


(f)             Limitations on Rights of Participants. A Participant shall not
be entitled to receive any greater payment under Section 2.13, 2.14 or 2.15 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.15 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.15(e) as though it were a
Lender and in the case of a Participant claiming exemption for portfolio
interest under Section 871(h) or 881(c) of the Code, the applicable Lender shall
provide the Borrower with satisfactory evidence that the participation is in
registered form and shall permit the Borrower to review the Register as
reasonably needed for the Borrower to comply with its obligations under
applicable laws and regulations.

 
62

--------------------------------------------------------------------------------

 

(g)            Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any such pledge or assignment to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such assignee for such Lender as a party hereto.


(h)            No Assignments to the Borrower or Affiliates. Anything in this
Section to the contrary notwithstanding, no Lender may assign or participate any
interest in any Loan held by it hereunder to the Borrower or any of its
Affiliates without the prior consent of each Lender.


Section 9.05           Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.13, 2.14, 2.15 and 9.03 and ARTICLE VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans and the Commitments
or the termination of this Agreement or any provision hereof


Section 9.06          Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract between and among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page to this Agreement by facsimile shall be effective as
delivery of a manually executed counterpart of this Agreement.

 
63

--------------------------------------------------------------------------------

 

Section 9.07           Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


Section 9.08           Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.


Section 9.09           Governing Law; Jurisdiction; Etc.


(a)            Governing Law. This Agreement shall be construed in accordance
with and governed by the law of the State of New York.


(b)            Submission to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.


(c)            Waiver of Venue. The Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.


(d)            Service of Process. The Borrower hereby irrevocably appoints CT
Corporation System, with offices as of the date of this Agreement at 111 8th
Avenue, 13th Floor, New York, New York 10011, as its authorized agent for
service of process in relation to any action, suit or proceeding before any
courts located in the State of New York in connection with this Agreement and
all other Loan Documents, and the Borrower agrees that service of process in
respect of it to CT Corporation System shall be effective service of process
upon it in such action, suit or proceeding. The Borrower further agrees that any
failure of CT Corporation System to give notice to the Borrower of any such
service shall not impair or affect the validity of such service of any judgment
rendered in any such action, suit or proceeding. Each other party to this
Agreement irrevocably consents to service of process in the manner provided for
notices in Section 9.01. Nothing in this Agreement will affect the right of any
party to this Agreement to serve process in any other manner permitted by law.

 
64

--------------------------------------------------------------------------------

 

Section 9.10           WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


Section 9.11           Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


Section 9.12           Treatment of Certain Information; Confidentiality.


(a)            Treatment of Certain Information. The Borrower acknowledges that
from time to time financial advisory, investment banking and other services may
be offered or provided to the Borrower (in connection with this Agreement or
otherwise) by any Lender or by one or more subsidiaries or affiliates of such
Lender and the Borrower hereby authorizes each Lender to share any information
delivered to such Lender by the Borrower pursuant to this Agreement, or in
connection with the decision of such Lender to enter into this Agreement, to any
such subsidiary or affiliate, it being understood that any such subsidiary or
affiliate receiving such information shall be bound by the provisions of
paragraph (b) of this Section as if it were a Lender hereunder. Such
authorization shall survive the repayment of the Loans, the expiration or
termination the Commitments or the termination of this Agreement or any
provision hereof.


(b)            Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this paragraph, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this paragraph or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.

 
65

--------------------------------------------------------------------------------

 

For purposes of this paragraph, “Information” means all information received
from the Borrower relating to the Borrower or any of its businesses, other than
any such information that is available to the Administrative Agent or any Lender
on a nonconfidential basis prior to disclosure by the Borrower, provided that,
in the case of information received from the Borrower after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


Section 9.13           USA PATRIOT Act. Each Lender subject to the Patriot Act
hereby notifies the Borrower that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with the Patriot Act.


Section 9.14           Transaction Titles. Notwithstanding anything herein to
the contrary, the party identified on the cover page hereof as the Lead Arranger
shall not have any duties or liabilities under this Agreement, except in its
capacity as a Lender.


Section 9.15           No Fiduciary Duty

 
66

--------------------------------------------------------------------------------

 

The Administrative Agent, each Lender and their Affiliates (collectively, solely
for purposes of this paragraph, the “Lender Parties”), may have economic
interests that conflict with those of the Borrower, its stockholders and/or its
Affiliates. The Borrower agrees that nothing in the Loan Documents or otherwise
will be deemed to create an advisory, fiduciary or agency relationship or
fiduciary or other implied duty between any Lender Party, on the one hand, and
the Borrower, its stockholders or its Affiliates, on the other. The Borrower
acknowledges and agrees that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lender Parties,
on the one hand, and the Borrower, on the other, and (ii) in connection
therewith and with the process leading thereto, (x) no Lender Party has assumed
an advisory or fiduciary responsibility in favor of the Borrower, its
stockholders or its Affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender Party has advised,
is currently advising or will advise the Borrower, its stockholders or its
Affiliates on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in the Loan Documents and (y) each Lender Party
is acting solely as principal and not as the agent or fiduciary of the Borrower,
its management, stockholders, creditors or any other Person. The Borrower
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. The Borrower agrees that it will not claim that any
Lender Party has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Borrower, in connection with such transactions
or the process leading thereto.


[Remainder of this page intentionally left blank.]

 
67

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.



 
CHUGACH ELECTRIC ASSOCIATION, INC.
       
By:
/s/ Bradley W. Evans
   
Name: Bradley W. Evans
   
Title: Chief Executive Officer
       
By:
/s/ Michael R. Cunningham
   
Name: Michael R. Cunningham
   
Title: Chief Financial Officer



Signature Page to Credit Agreement

 
 

--------------------------------------------------------------------------------

 
 

  LENDERS:        
NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION, individually, as
Lender and as Administrative Agent
       
By:
/s/ Marianne L. Dusold
   
Name: Marianne L. Dusold
   
Title: Assistant Secretary Treasurer



Signature Page to Credit Agreement

 
 

--------------------------------------------------------------------------------

 




 
KEYBANK NATAIONAL ASSOCIATION, as Lender
       
By:
/s/ Chris Horton
   
Name: Chris Horton
   
Title: Vice President



Signature Page to Credit Agreement

 
 

--------------------------------------------------------------------------------

 




 
BANK OF AMERICA, N.A., as Lender
       
By:
/s/ Gordon H. Gray
   
Name: Gordon H. Gray
   
Title: Senior Vice President



Signature Page to Credit Agreement

 
 

--------------------------------------------------------------------------------

 




 
JPMORGAN CHASE BANK, N.A., as Lender
       
By:
/s/ Heather Talbott
   
Name: Heather Talbott
   
Title: Executive Director



Signature Page to Credit Agreement

 
 

--------------------------------------------------------------------------------

 




 
BANK OF MONTREAL, as Lender
       
By:
/s/ Brian L. Banke
   
Name: Brian L. Banke
   
Title: Director



Signature Page to Credit Agreement

 
 

--------------------------------------------------------------------------------

 




 
GOLDMAN SACHS BANK USA, as Lender
       
By:
/s/ Mark Walton
   
Name: Mark Walton
   
Title: Authorized Signatory



Signature Page to Credit Agreement

 
 

--------------------------------------------------------------------------------

 




 
BANK OF TAIWAN, LOS ANGELES BRANCH, as Lender
       
By:
/s/ Spencer Tsao
   
Name: Spencer Tsao
   
Title: AVP & Deputy General Manager



Signature Page to Credit Agreement

 
 

--------------------------------------------------------------------------------

 




 
COBANK, ACB, as Lender
       
By:
/s/ C. Brock Taylor
   
Name: C. Brock Taylor
   
Title: Vice President



Signature Page to Credit Agreement

 
 

--------------------------------------------------------------------------------

 




 
CHANG HWA COMMERCIAL BANK, LTD., LOS ANGELES BRANCH, as Lender
       
By:
/s/ Beverley Chen
   
Name: Beverley Chen
   
Title: VP & General Manager



Signature Page to Credit Agreement

 
 

--------------------------------------------------------------------------------

 

SCHEDULES

 
 

--------------------------------------------------------------------------------

 

Schedule I


LENDERS’ COMMITMENTS


    Name of Lender
Commitment
Amount
Applicable
Percentage
National Rural Utilities Cooperative Finance Corporation
$65,000,000.00
21.65%
KeyBank National Association
$50,000,000.00
16.67%
Bank of America, N.A.
$50,000,000.00
16.67%
JPMorgan Chase Bank, N.A.
$35,000,000.00
11.67%
Bank of Montreal
$25,000,000.00
8.33%
Goldman Sachs Bank USA
$20,000,000.00
6.67%
Bank of Taiwan, Los Angeles Branch
$20,000,000.00
6.67%
CoBank, ACB
$20,000,000.00
6.67%
Chang Hwa Commercial Bank, Ltd., Los Angeles Branch
$15,000,000.00
5.00%
Total
$300,000,000.00
100.00%


 
 

--------------------------------------------------------------------------------

 



Schedule 3.14(a)
Existing Indebtedness
 



Updating the debts detailed in the 10-Q filed with the Securities Exchange
Commission for the quarter ending June 30, 2010, to reflect balances as of
November 17, 2010, Chugach Electric Association, Inc. has incurred the
following:



   
Balance
   
Limit
               
Bonds payable
  $ 270,000,000     $ 270,000,000                    
CoBank Promissory Notes
  $ 37,477,845     $ 37,477,845                    
Commercial Paper
  $ 75,500,000 1   $ 300,000,000                    
National Rural Utilities Cooperative Finance Corporation
  $ 0     $ 50,000,000  
(NRUCFC) Line of Credit Agreement
               



1 Approximate

 
A-2

--------------------------------------------------------------------------------

 



Schedule 3.14(b)
Existing Liens
 



None.

 
A-3

--------------------------------------------------------------------------------

 



Schedule 3.15
Jointly Owned Assets
 



Chugach Electric Association, Inc. is joint owner in the following assets as of
November 17, 2010:



   
Share
 
Bradley Lake Hydroelectric Plant1
    30.4 %
Eklutna Hydroelectric Power Plant
    30.0 %
Southcentral Power Project2
    70.0 %



1 Chugach is a participant in the Bradley Lake Hydroelectric Project (Bradley
Lake). Bradley Lake was built and financed by the Alaska Energy Authority (AEA)
through State of Alaska grants and $166,000,000 of revenue bonds. Chugach and
other participating utilities have entered into take-or-pay power sales
agreements under which shares of the project capacity have been purchased and
the participants have agreed to pay a like percentage of annual costs of the
project (including ownership, operation and maintenance costs, debt service
costs, and amounts required to maintain established reserves). Chugach has a
30.4% share of the project’s capacity.


2 Chugach is in the process of developing a natural gas-fired generation plant
on land owned by Chugach near its Anchorage headquarters. The Southcentral Power
Project (SPP) will be developed and owned as tenants in common with Anchorage
Municipal Light & Power (AML&P). Chugach will own and take approximately 70
percent of the new plant’s output and AML&P will own and take the remaining
output. Chugach will proportionately account for its ownership in the SPP.

 
A-4

--------------------------------------------------------------------------------

 



Schedule 3.17
Wholesale Power Contracts
 



Chugach Electric Association, Inc. has certified the following Wholesale Power
Contracts which are in effect as of November 17, 2010:


 
·
Modified Agreement for the Sale and Purchase of Electric Power and Energy by and
among Chugach Electric Association, Inc., Matanuska Electric Association, Inc.,
and Alaska Electric Generation and Transmission Cooperative, Inc. dated April 5,
1989;



 
·
First Amendment to Modified Agreement for the Sale and Purchase of Electric
Power and Energy dated April 5, 1989 by and among Chugach Electric Association,
Inc., Matanuska Electric Association, Inc., and Alaska Electric Generation and
Transmission Cooperative, Inc. effective February 10, 1995;



 
·
Second Amendment to Modified Agreement for the Sale and Purchase of Electric
Power and Energy dated April 5, 1989 by and among Chugach Electric Association,
Inc., Matanuska Electric Association, Inc. and Alaska Electric Generation and
Transmission Cooperative, Inc. filed with the Regulatory Commission of Alaska on
July 28, 2008;



 
·
Agreement for Sale of Electric Power and Energy between Chugach Electric
Association, Inc., Alaska Electric Generation and Transmission Cooperative,
Inc., and Homer Electric Association, Inc., signed by the parties on September
25, 27, and 10, 1985, respectively;



 
·
2006 Agreement for the Sale and Purchase of Electric Power and Energy between
Chugach Electric Association, Inc., and the City of Seward effective February
27, 2007;



 
·
Amendment No. 1 to the 2006 Agreement for the Sale and Purchase of Electric
Power and Energy between Chugach Electric Association, Inc. and the City of
Seward effective February 27, 2007.


 
A-5

--------------------------------------------------------------------------------

 



Schedule 6.05(a)
Investments
 



As of November 17, 2010, Investments include the following:


National Rural Utilities Cooperative Finance
     
Corporation (NRUCFC) capital term certificates
  $ 6,095,980            
National Bank for Cooperatives (CoBank)
    5,867,555            
NRUCFC
    46,668            
Other
    16,621            
Total Investments
  $ 12,026,811  


 
A-6

--------------------------------------------------------------------------------

 



Schedule 6.07
Restrictive Agreements
 



Amended and Restated Indenture, dated April 1, 2001, as the same may have been
or may hereafter be amended or supplemented


Master Loan Agreement #00976 between Chugach and CoBank, ACB dated December 27,
2002


Master Loan Agreement between Chugach and CoBank, ACB dated May 3, 2005


Reimbursement and Indemnity Agreement between Chugach and MBIA Insurance
Corporation dated February 1, 2002.

 
A-7

--------------------------------------------------------------------------------

 

EXHIBITS

 
 

--------------------------------------------------------------------------------

 

Exhibit A


Form of Assignment and Assumption


Assignment and Assumption


This Assignment and Assumption (the "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee"). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented, restated or otherwise modified from time to time, the "Credit
Agreement"), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit or guarantees included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the "Assigned Interest"). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.


1.
Assignor:
______________________________



2.
Assignee1:
______________________________



3.
Borrower(s):
Chugach Electric Association, Inc.

 
___________________________ 
1
Assignee must be an "Eligible Assignee" (See Section 9.04(b)).

 

 
A-1

--------------------------------------------------------------------------------

 

4.
Administrative Agent:
National Rural Utilities Cooperative Finance Corporation, as the Administrative
Agent under the Credit Agreement.



5.
Credit Agreement:
That certain Credit Agreement, dated as of November [●], 2010, by and among
Chugach Electric Association, Inc., as Borrower, the Lenders party thereto, and
National Rural Utilities Cooperative Finance Corporation, as Administrative
Agent.



6.
Assigned Interest:



Commitment Assigned
Aggregate Amount of
Commitment/Loans for all
Lenders
Amount of
Commitment/Loans
Assigned2
Percentage Assigned of
Commitment/Loans3
 
$
$
%
 
$
$
%
 
$
$
%



7.
Trade Date:
______________]4


___________________________ 
2
Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

 
3
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 
4
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.


 
A-2

--------------------------------------------------------------------------------

 

Effective Date:
_____________ ___, 20___ 5



The terms set forth in this Assignment and Assumption are hereby agreed to:



 
ASSIGNOR
       
[NAME OF ASSIGNOR]
       
By:
     
Name:
   
Title:
       
ASSIGNEE
       
[NAME OF ASSIGNEE]
       
By:
     
Name:
   
Title:

 
___________________________ 
5
To be inserted by Administrative Agent and shall be the effective date of
recordation of transfer in the Register therefore.



 
A-3

--------------------------------------------------------------------------------

 

Consented to and accepted:


NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION,
as Administrative Agent6


By
     
Name:
   
Title:
       
[Consented to:]7
       
[BORROWER]
       
By
     
Name:
   
Title:
 


___________________________ 
6 
Consent of Administrative Agent is not required for an assignment to a Lender
(See Section 9.04(b) of the Credit Agreement).

 
7
Borrower’s consent not required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund, or, if a Default or Event of Default has occurred and
is continuing, any other assignee (See Section 9.04(b) of the Credit Agreement).

 
A-4

--------------------------------------------------------------------------------

 

ANNEX 1
to Assignment and Assumption


CREDIT AGREEMENT DATED AS OF NOVEMBER [●], 2010
BY AND AMONG
CHUGACH ELECTRIC ASSOCIATION, INC., AS BORROWER,
THE LENDERS PARTY THERETO, AND NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION, AS ADMINISTRATIVE AGENT


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in, or in connection with, the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations that by the terms of the Loan Documents are
required to be performed by it as a Lender.

 
A-5

--------------------------------------------------------------------------------

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be
construed in accordance with and governed by the law of the State of New York.

 
A-6

--------------------------------------------------------------------------------

 

Exhibit B-1


logo 1 [logo1.jpg]
logo 2 [logo2.jpg]



Form of Borrowing Request


INITIAL BORROWING REQUEST


Borrower Name:
Chugach Electric Association, Inc.



Facility Number:
    [●]



Type of Borrowing: Syndicated Loan


Effective Date of Borrowing:
 



The Borrowing Amount:
 



Interest Rate Elected:



 
m LIBO Borrowing
m ABR Borrowing



Interest Rate Elections Period if LIBO Borrowing is chosen:



 
o 1-month LIBO
o 2-month LIBO
       
o 3-month LIBO
o 6-month LIBO



Wiring Instructions:


Bank Name
 
City, State
 
ABA No
 
Account No
 
Credit Account Name
 
Additional Instructions  
 


 
B-1-1

--------------------------------------------------------------------------------

 

Certification


Acting on behalf of the Borrower, I hereby certify that as of the date below:
(1) I am duly authorized to make this certification and to request funds on the
terms specified herein; (2) the Borrower has met all of the conditions to this
Borrowing contained in the Credit Agreement dated as of November [●], 2010 (the
"Credit Agreement"; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among the Borrower, the Lenders
party thereto, and National Rural Utilities Cooperative Finance Corporation, as
Administrative Agent, governing the terms of this Borrowing Request that the
Borrower is required to meet prior to an advance of funds; (3) all of the
representations and warranties contained in the Credit Agreement (except those
set forth in Section 3.06 and Section 4.01(c)) are true and correct on and as of
the date hereof and will be deemed to be true and correct on and as of the
Effective Date of this Borrowing unless notice is otherwise given by the
Borrower to the Administrative Agent before the Effective Date, in each case,
other than any such representations or warranties that, by their terms, refer to
a specific date other than such Effective Date, in which case such
representations and warranties are true, correct and complete as of such date;
and (4) no Default has occurred and is continuing or would result from this
Borrowing or from the application of the proceeds therefrom.


Certified By:



       
Signature
Date
 
[Name & Title of Authorized Officer of
     
Borrower]



Attn: [Jason Mowery]
Fax Number: [703-707-5100]

 
B-1-2

--------------------------------------------------------------------------------

 

Exhibit B-2


logo 1 [logo1.jpg]
logo 2 [logo2.jpg]



Form of Borrowing Request


BORROWING REQUEST


Borrower Name:
Chugach Electric Association, Inc.



Facility Number:
    [●]



Type of Borrowing: Syndicated Loan


Effective Date of Borrowing:
 



The Borrowing Amount:
 



Interest Rate Elected:



 
m LIBO Borrowing
m ABR Borrowing



Interest Rate Elections Period if LIBO Borrowing is chosen:



 
o 1-month LIBO
o 2-month LIBO
       
o 3-month LIBO
o 6-month LIBO



Wiring Instructions:


Bank Name
 
City, State
 
ABA No
 
Account No
 
Credit Account Name
 
Additional Instructions   
 


 
B-2-1

--------------------------------------------------------------------------------

 

Certification


Acting on behalf of the Borrower, I hereby certify that as of the date below:
(1) I am duly authorized to make this certification and to request funds on the
terms specified herein; (2) the Borrower has met all of the conditions to this
Borrowing contained in the Credit Agreement dated as of November [●], 2010 (the
"Credit Agreement"; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among the Borrower, the Lenders
party thereto, and National Rural Utilities Cooperative Finance Corporation, as
Administrative Agent, governing the terms of this Borrowing Request that the
Borrower is required to meet prior to an advance of funds; (3) all of the
representations and warranties contained in the Credit Agreement (except those
set forth in Section 3.06 and Section 4.01(c)) are true and correct on and as of
the date hereof and will be deemed to be true and correct on and as of the
Effective Date of this Borrowing unless notice is otherwise given by the
Borrower to the Administrative Agent before the Effective Date, in each case,
other than any such representations or warranties that, by their terms, refer to
a specific date other than such Effective Date, in which case such
representations and warranties are true, correct and complete as of such date;
and (4) no Default has occurred and is continuing or would result from this
Borrowing or from the application of the proceeds therefrom.


Certified By:



       
Signature
Date
 
[Name & Title of Authorized Officer of
     
Borrower]



Attn: [Jason Mowery]
Fax Number: [703-707-5100]

 
B-2-2

--------------------------------------------------------------------------------

 

Exhibit C


logo 1 [logo1.jpg]
logo 2 [logo2.jpg]



Form of Interest Election Request
[This form should only be used to continue or convert a rate on an existing
Loan]


INTEREST ELECTION REQUEST


Borrower Name:
Chugach Electric Association, Inc.



Loan Number:
    [●]



Original Effective Date of Borrowing:
 



Effective Date of Interest Election:
 



The Amount of Borrowing*:
 



* If different options are being elected with respect to different portions of
the original Borrowing, indicate also the portion of the original Borrowing to
be allocated to this Interest Election Request.


Interest Rate Elected:


m LIBO Borrowing
m ABR Borrowing



Interest Rate Elections Period if LIBO Borrowing is chosen:


o 1-month LIBO
o 2-month LIBO
   
o 3-month LIBO
o 6-month LIBO


 
C-1

--------------------------------------------------------------------------------

 

Certification


Acting on behalf of the Borrower, I hereby certify that as of the date below:
(1) I am duly authorized to make this certification and to make the Interest
Election Request specified herein; and (2) the Borrower has met all of the
conditions contained in the Credit Agreement dated as of November [●], 2010 (the
"Credit Agreement"; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among the Borrower, the Lenders
party thereto, and National Rural Utilities Cooperative Finance Corporation, as
Administrative Agent, governing the terms of this Interest Election Request that
the Borrower is required to meet prior to such Interest Election Request; (3)
all of the representations and warranties contained in the Credit Agreement are
true and correct on and as of the date hereof and will be deemed to be true and
correct on and as of the Effective Date of this Interest Election Request unless
notice is otherwise given by the Borrower to the Administrative Agent before the
Effective Date, in each case, other than any such representations or warranties
that, by their terms, refer to a specific date other than such Effective Date,
in which case such representations and warranties are true, correct and complete
as of such date; (4) no Default has occurred and is continuing or would result
from this Borrowing or from the application of the proceeds therefrom; and (5)
the terms hereof shall be binding upon Borrower under the provisions of the
Credit Agreement.


Certified By:



       
Signature
Date
 
[Name & Title of Authorized Officer of
     
Borrower]


 
C-2

--------------------------------------------------------------------------------

 

Exhibit D


Form of Note


NOTE


$[_________]
[________], 20[__]
 
New York, New York



FOR VALUE RECEIVED, CHUGACH ELECTRIC ASSOCIATION, INC., a corporation
incorporated and existing under the laws of the State of Alaska (the
"Borrower"), hereby promises to pay to [NAME OF LENDER] (the "Lender"), at such
office of the Administrative Agent (as defined in the Credit Agreement referred
to below) as shall be notified to the Borrower from time to time, the principal
sum of [DOLLAR AMOUNT] Dollars (or such lesser amount as shall equal the
aggregate unpaid principal amount of the Loans made by the Lender to the
Borrower under the Credit Agreement, as defined below), in lawful money of the
United States of America and in immediately available funds, on the dates and in
the principal amounts provided in the Credit Agreement, and to pay interest on
the unpaid principal amount of each such Loan, at such office, in like money and
funds, for the period commencing on the date of such Loan until such Loan shall
be paid in full, at the rates per annum and on the dates provided in the Credit
Agreement.


The date, amount, Type, interest rate and duration of Interest Period (if
applicable) of each Loan made by the Lender to the Borrower, and each payment
made on account of the principal thereof, shall be recorded by the
Administrative Agent on its books, which shall be conclusive evidence of the
foregoing information, absent manifest error. Failure of the Administrative
Agent to make any such recordation shall not affect any of the obligations of
the Borrower under the Credit Agreement, hereunder or under any other Loan
Document.


This Note evidences the obligation of the undersigned to repay all Loans
advanced by the Lender from time to time under that certain Credit Agreement,
dated as of November [●], 2010 (as amended, supplemented, restated or otherwise
modified from time to time, the "Credit Agreement"), by and among the Borrower,
the Lenders party thereto, and National Rural Utilities Cooperative Finance
Corporation, as Administrative Agent. Terms used but not defined in this Note
have the respective meanings assigned to them in the Credit Agreement.


The Credit Agreement provides, among other things, for the acceleration of the
maturity of this Note upon the occurrence of certain events and for prepayments
of Loans upon the terms and conditions specified therein. Reference is made to
the Credit Agreement and the other Loan Documents for a statement of certain
additional rights and obligations of the undersigned. In the event of any
conflict between the terms of this Note and the terms of the Credit Agreement,
the terms of the Credit Agreement shall prevail. All of the terms, covenants,
provisions, conditions, stipulations, promises and agreements contained in the
Loan Documents to be kept, observed and/or performed by the undersigned are made
a part of this Note and are incorporated into this Note by this reference to the
same extent and with the same force and effect as if they were fully set forth
in this Note; the undersigned promises and agrees to keep, observe and perform
them or cause them to be kept, observed and performed, strictly in accordance
with the terms and provisions thereof.

 
D-1

--------------------------------------------------------------------------------

 

No waiver by the Administrative Agent or any Lender of any one or more Defaults
by the undersigned in the performance of any of its obligations under this Note
shall operate or be construed as a waiver of any other or future Default or
Defaults, whether of a like or different nature. No failure or delay on the part
of the Administrative Agent or any Lender in exercising any right, power or
remedy under this Note (including, without limitation, the right to declare this
Note due and payable) shall operate as a waiver of such right, power or remedy
nor shall any single or partial exercise of any such right, power or remedy
preclude any other or further exercise of such right, power or remedy or the
exercise of any other right, power or remedy.


If any term, provision, covenant or condition of this Note or the application of
any term, provision, covenant or condition of this Note to any party or
circumstance shall be found by a court of competent jurisdiction to be, to any
extent, invalid or unenforceable, then the remainder of this Note and the
application of such term, provision, covenant, or condition to parties or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term, provision, covenant or condition
of this Note shall be valid and enforced to the fullest extent permitted by law.
Upon determination that any such term, provision, covenant or condition is
invalid or unenforceable, the Lenders may, but are not obligated to, advance
funds to Borrower under this Note until Borrower, Administrative Agent and the
other Lenders amend this Note so as to effect the original intent of the parties
as closely as possible in a valid and enforceable manner.


For purposes of this Note, Events of Default shall be as defined in the Credit
Agreement.


Except as permitted by Section 9.04 of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person.


This Note shall be construed in accordance with and governed by the law of the
State of New York.



 
CHUGACH ELECTRIC ASSOCIATION, INC.
         
By
       
Name:
     
Title:
 


 
D-2

--------------------------------------------------------------------------------

 

Exhibit E


Form of Solvency Certificate


CHUGACH ELECTRIC ASSOCIATION, INC.


I, ______________, am the Chief Executive Officer of Chugach Electric
Association, Inc., a corporation incorporated and existing under the laws of the
State of Alaska (the "Company") and I, ______________, am the Chief Financial
Officer of the Company, and hereby certify on behalf of the Company that we are
duly authorized to execute this Solvency Certificate, which is hereby delivered
on behalf of the Company pursuant to Section 4.01(b)(vii) of the Credit
Agreement, dated as of November [●], 2010 (as amended, supplemented, restated or
otherwise modified from time to time, the "Credit Agreement"), by and among the
Lenders party thereto, and National Rural Utilities Cooperative Finance
Corporation, as Administrative Agent (collectively with the Lenders, the "Loan
Parties") and the Company, as the Borrower. Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Credit Agreement.


We are generally familiar with the properties, businesses and assets of the
Company, and we have reviewed, on behalf of the Company, the Loan Documents and
the contents of this Solvency Certificate and, in connection herewith, have
reviewed such other documentation and information and have made such
investigation and inquiries as necessary and prudent therefor. We further
certify, on behalf of the Company, that the financial information and
assumptions that underlie and form the basis for the representations made in
this Solvency Certificate were reasonable when made and were made in good faith
and continue to be reasonable as of the date hereof.


The Company understands that the Loan Parties are relying on the truth and
accuracy of this Solvency Certificate in connection with the Transactions.


The Company hereby further certifies that:


1.             The Company has reviewed the projected income statements and cash
flow statements delivered to the Loan Parties pursuant to Section 4.01(b)(viii)
of the Credit Agreement, which were prepared in good faith on the basis of
assumptions believed to be reasonable at the time. On the date hereof, after
giving effect to the consummation of the Transactions:


(i)             The fair market value of the total assets of the Company is
greater than the total amount of the liabilities, including contingent
liabilities, of the Company;


(ii)            After giving effect to the consummation of the Transactions, the
present fair saleable value of the assets of the Company is not less than the
amount that will be required to pay the probable liability of the Company on its
debts as they become absolute and matured;

 
E-1

--------------------------------------------------------------------------------

 

(iii)           The Company does not intend to, and does not believe that it
will, incur debts or liabilities beyond its ability to pay such debts and
liabilities as they mature; and


(iv)           On the date hereof, after giving effect to the consummation of
the Transactions, the Company is not engaged in business or in a transaction, or
is about to engage in business or in a transaction, for which its property would
constitute unreasonably small capital for a generation and transmission
cooperative with similar power supply obligations.


2.              In reaching the conclusions set forth in this Solvency
Certificate, the Company has considered, among other things:


(i)             the cash and other current assets of the Company reflected in
the unaudited pro forma balance sheet dated as of [November] [●], 2010;


(ii)            all of the unliquidated and contingent liabilities of the
Company, including, without limitation, any claims arising out of pending or, to
the best knowledge of the undersigned, threatened litigation against the Company
or any of its property and assets and, in so doing, the Company has computed the
amount of each such unliquidated or contingent liability as the amount that, in
light of all of the facts and circumstances existing on the date of this
Solvency Certificate, represents the amount that can reasonably be expected to
become an actual or matured liability of the Company;


(iii)           all of the obligations and liabilities of the Company, whether
matured or unmatured, liquidated or unliquidated, disputed or undisputed,
secured or unsecured, subordinated, absolute, fixed or contingent, including,
without limitation, any claims arising out of pending or, to the best knowledge
of the undersigned, threatened litigation against the Company or any of its
respective property and assets and, in so doing, the Company has computed the
amount of each such obligation and liability as the amount that, in light of all
of the facts and circumstances existing on the date of this Solvency
Certificate, represents the amount that can reasonably be expected to become an
actual or matured liability of the Company;


(iv)           historical and anticipated growth in the sales volume of the
Company and in the income stream generated by the Company as reflected in, among
other things, the cash flow statements;


(v)            the customary sales terms and the trade payables and other
accounts payable of the Company;


(vi)           the amount of the credit extended by and to Members and other
customers of the Company;

 
E-2

--------------------------------------------------------------------------------

 

(vii)          the anticipated interest payable on the indebtedness and other
mandatory payments under the Credit Agreement; and


(viii)         the level of capital customarily maintained by the Company.


Delivery of an executed signature page to this Solvency Certificate by
telecopier or other electronic method shall be effective as delivery of a
manually executed signature page to this Solvency Certificate.


[SIGNATURE PAGE FOLLOWS]

 
E-3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Chief Executive Officer, and the Chief Financial Officer
of the Company have executed this Solvency Certificate in their capacity as
officers of the Company and on behalf of the Company this [__] day of
[________], 2010.



 
CHUGACH ELECTRIC ASSOCIATION, INC.
       
By:
   
Name:
 
Title: Chief Executive Officer
       
By:
   
Name:
  Title: Chief Financial Officer

 
 
E-4

--------------------------------------------------------------------------------

 

Exhibit F-1


Form of Legal Opinion of Borrower’s Special Counsel


November _____, 2010


National Rural Utilities Cooperative Finance Corporation,
as Administrative Agent and to each of the Lenders party to the Credit Agreement
referred to below


Ladies and Gentlemen:


We have acted as counsel for Chugach Electric Association, Inc., a corporation
organized and existing under the laws of the State of Alaska (the “Borrower”),
in connection with the Credit Agreement, dated as of November, 2010 (the “Credit
Agreement”), among the Borrower, the Lenders party thereto, and National Rural
Utilities Cooperative Finance Corporation, as the Administrative Agent. Terms
used but not defined in this opinion have the respective meanings assigned to
them in the Credit Agreement.


This opinion is being delivered to you pursuant to Section 4.01(b)(x) of the
Credit Agreement.


I.


We have assumed the authenticity of all records, documents and instruments
submitted to us as originals, the genuineness of all signatures, the legal
capacity of natural persons and the conformity to the originals of all records,
documents and instruments submitted to us as copies. We have based our opinion
upon our review of the following records, documents, instruments and
certificates, such additional certificates relating to factual matters and such
other documents as we have deemed necessary or appropriate for our opinion:


(i)             the Credit Agreement;


(ii)            the Notes being issued on the date hereof (the “Subject Notes”
and together with the Credit Agreement, the “Relevant Documents”);


(iii)           the articles of incorporation of the Borrower, certified by the
Alaska Department of Commerce and Economic Development as of
November            , 2010, and certified to us by an officer of the Borrower as
being complete and in full force and effect as of the date of this opinion;


(iv)           the Bylaws of the Borrower certified to us by an officer of the
Borrower as being complete and in full force and effect as of the date of this
opinion;

 
F-1-1

--------------------------------------------------------------------------------

 

(v)            records certified to us by an officer of the Borrower as
constituting all records of proceedings and actions of the board of directors
and Members of the Borrower relating to the transactions contemplated by the
Relevant Documents;


(vi)           a Certificate of Good Standing relating to the Borrower issued by
the Commissioner of the Alaska Department of Commerce and Economic Development,
dated November            , 2010;


(vii)          A certificate of the Chief Executive Officer of the Borrower as
to the material agreements and material instruments to which the Borrower is a
party or by which the Borrower’s properties or assets are bound (the
“Certificate Relating to Agreements”); and


(viii)         Each of the agreements and instruments identified in the
Certificate Relating to Agreements.


Our opinion expressed in Paragraph 1 of Part III as to the good standing of the
Borrower under the laws of the State of Alaska is based solely upon the
Certificate of Good Standing enumerated above. We have made no additional
investigation after the date of the Certificate of Good Standing in rendering
our opinion with respect to the good standing of the Borrower under the laws of
the State of Alaska expressed in Paragraph 1 of Part III.


In connection with our opinion expressed in Paragraph 7(iii) of Part III, we
have not reviewed, and express no opinion on, (a) financial covenants or similar
provisions requiring financial calculations or determinations to ascertain
compliance or (b) provisions relating to the occurrence of a “material adverse
event” or words of similar import. Moreover, to the extent that any of the
agreements and instruments identified in the Certificate Relating to Agreements
is governed by the laws of any jurisdiction other than the State of Alaska or
New York, our opinion relating to those agreements and instruments is based
solely upon the plain meaning of their language without regard to interpretation
or construction that might be indicated by the laws governing those agreements
and instruments.


Where our opinion relates to our “knowledge,” that knowledge is based upon our
examination of the records, documents, instruments and certificates enumerated
or described above and the actual contemporaneous knowledge of attorneys in this
firm who are currently involved in legal representation of the Borrower in
connection with the Credit Agreement. We have not examined any records of any
court, administrative tribunal or other similar entity in connection with our
opinion.


II.


We express no opinion as to any securities (except to the extent specifically
set forth in Paragraph 9 of Part III), tax, anti-trust, land use, safety or
hazardous materials laws, rules or regulations or laws, rules or regulations
applicable to the Administrative Agent or Lenders by virtue of their status as a
financial institutions engaged in business of the type exemplified by the Credit
Agreement.

 
F-1-2

--------------------------------------------------------------------------------

 

This opinion is limited to the federal laws of the United States of America
(with respect to the opinions expressed in Paragraphs 6, 7(ii) and 9 of Part
III), the laws, of the State of New York (with respect to the opinions expressed
in Paragraphs 4, 5, 6, 7(ii) and 7(iii) of Part III) and the laws of the State
of Alaska (with respect to the opinions expressed in Paragraphs 1, 2, 3, 6, 7
and 8 of Part III), and we disclaim any opinion as to the laws of any other
jurisdiction. We further disclaim any opinion as to any statute, rule,
regulation, ordinance, order or other promulgation of any local governmental
body or as to any related judicial or administrative opinion.


III.


Based upon the foregoing and our examination of such questions of law as we have
deemed necessary or appropriate for the purpose of our opinion, and subject to
the limitations and qualifications expressed below, it is our opinion that:


 
1.
The Borrower has been duly incorporated and is validly existing and in good
standing under the laws of the State of Alaska.



 
2.
The Borrower has all requisite corporate power and corporate authority to enter
into and perform the Relevant Documents, to own its properties and to carry on
its business as, to our knowledge, it is now conducted.



 
3.
The Relevant Documents have been duly authorized by all necessary corporate
action (including action by the Borrower’s Members, if necessary) on the part of
the Borrower and have been duly executed and delivered on behalf of the
Borrower.



 
4.
Each of the Relevant Documents is a valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms,
subject, as to enforcement, (i) to bankruptcy, insolvency, reorganization,
arrangement, moratorium and other laws of general applicability relating to or
affecting creditors’ rights and (ii) to general principles of equity, whether
such enforceability is considered in a proceeding in equity or at law.



 
5.
The Loans and all other obligations of the Borrower under the Loan Documents
rank pari passu with all other unsecured and unsubordinated Indebtedness of the
Borrower.



 
6.
No governmental consents, approvals, authorizations, registrations, declarations
or filings are required for the execution and delivery of the Relevant Documents
on behalf of the Borrower or repayment of the Loans, except such as have been
obtained or made. No approval of the Regulatory Commission of Alaska or any
other Governmental Authority is required for the use of any Credit Extension
(including the first Credit Extension).


 
F-1-3

--------------------------------------------------------------------------------

 

 
7.
Neither the execution and delivery of the Relevant Documents on behalf of the
Borrower nor the performance by the Borrower of the Relevant Documents
(i)conflicts with any provision of the Articles of Incorporation or Bylaws of
the Borrower, (ii) violates or breaches any law, rule or regulation (including,
without limitation, Regulation T, U, or X of the Board), or any writ, judgment
injunction decree or award, or any order of any Governmental Authority, of which
we have knowledge, applicable to the Borrower, or (iii) violates or results in a
breach or default under the Indenture, any of the Wholesale Power Contracts or
Fuel Supply Agreements or any other agreement or instrument identified in the
Certificate Relating to Agreements, gives rise to a right thereunder to require
any payment to be made by the Borrower, or results in the creation of imposition
of any Lien on any asset of the Borrower thereunder.



 
8.
We do not have knowledge of any action, suit or proceeding against the Borrower
that is either pending or has been threatened in writing and that (i) involves
any of the Loan Documents or the Transactions, or (ii) if adversely determined,
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.



 
9.
The Borrower is not (a) an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended, (b) a “natural
gas company” as defined in, or subject to regulation under, the Natural Gas Act
of 1938 as amended, (c) a “public utility” under and as defined in, or subject
to regulation under, the Federal Power Act of 1935, as amended, or (d) a
“holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company” as such terms are defined in (and under) the Public Utility Holding
Company Act of 2005, as amended, or otherwise subject to regulation under the
Public Utility Holding Company Act of 2005, as amended.



IV.


We further advise you that:


 
A.
As noted, the enforceability of the Relevant Documents is subject to the effect
of general principles of equity. These principles include, without limitations,
concepts of commercial reasonableness, materiality and good faith and fair
dealing.



 
B.
The Administrative Agent and Lenders may not involve penalties for defaults that
bear no relation to the damage suffered and we express no opinion as to whether
a court would determine whether or not any payment in cash or kind would
constitute a penalty.


 
F-1-4

--------------------------------------------------------------------------------

 

 
C.
The enforceability of the Relevant Documents is subject to the effects of (i)
Section 1-203 of the New York Uniform Commercial Code (the “UCC”), which imposes
an obligation of good faith in the performance or enforcement of a contract,
(ii) Section 1-102 of the UCC, which provides that obligations of good faith,
diligence, reasonableness and care prescribed by the UCC may not be disclaimed
by agreement, although the parties may by agreement determine the standards by
which the performance of such obligations is to be measured if those standards
are not manifestly unreasonable, and (iii) legal principles under which a court
may refuse to enforce, or may limit the enforcement of, a contract or any clause
of a contract that a court finds as a matter of law to have been unconscionable
at the time it was made.



 
D.
The effectiveness of indemnities, rights of contribution, exculpatory provisions
and waivers of the benefits of statutory provisions may be limited on public
policy grounds.



 
E.
Provisions of the Relevant Documents requiring that waivers must be in writing
may not be binding or enforceable if a non-executory oral agreement has been
created modifying any such provision or an implied agreement by trade practice
or course of conduct has given rise to waiver.



 
F.
Provisions of any agreement requiring a party to pay another party’s attorneys’
fees and costs in actions to enforce the provisions of such agreement may be
construed to entitle the prevailing party in any action, whether or not that
party is the specified party, to be awarded its reasonable attorneys’ fees,
costs and necessary disbursements.



 
G.
The enforceability of the Relevant Documents may also be subject to the effect
of generally applicable rules of law that limit or affect the enforceability of
provisions purporting to permit service by mail.



V.


This opinion is rendered to you in connection with the Relevant Documents and is
for your benefit. This opinion may not be relied upon by any other person, firm,
corporation or other entity (other than your successors and assigns as Lenders,
the Administrative Agent and Persons that acquire participations in your Loans)
without our prior written consent. We disclaim any obligation to advise you of
any change in law that occurs, or any facts of which we become aware, after the
date of this opinion.

 
F-1-5

--------------------------------------------------------------------------------

 

Exhibit F-2


Form of Legal Opinion of Borrower’s In-House Counsel


November _____, 2010


National Rural Utilities Cooperative Finance Corporation,
as Administrative Agent and to each of the Lenders party to the Credit Agreement
referred to below:


Ladies and Gentlemen:


I am the General Counsel of Chugach Electric Association, Inc., a corporation
organized and existing under the laws of the State of Alaska (the “Borrower”),
in connection with the Credit Agreement, dated as of November, 2010 (the “Credit
Agreement”), among the Borrower, the Lenders party thereto, and National Rural
Utilities Cooperative Finance Corporation, as the Administrative Agent. Terms
used but not defined in this opinion have the respective meanings assigned to
them in the Credit Agreement.


This opinion is being delivered to you pursuant to Section 4.01(b)(x) of the
Credit Agreement.


I.


I have assumed the authenticity of all records, documents and instruments
submitted to us as originals, the genuineness of all signatures (except those
of, or on behalf of, the Borrower), the legal capacity of natural persons and
the conformity to the originals of all records, documents and instruments
submitted to us as copies. I have based my opinion upon my review of the
following records, documents, instruments and certificates, such additional
certificates relating to factual matters and such other documents as I have
deemed necessary or appropriate for my opinion:


(i)            the Credit Agreement;


(ii)           the Notes being issued on the date hereof (the “Subject Notes”
and together with the Credit Agreement, the “Relevant Documents”);


(iii)          the articles of incorporation of the Borrower, certified by the
Alaska Department of Commerce and Economic Development as of
November            , 2010;


(iv)         the Bylaws of the Borrower;


(v)          the records of proceedings and actions of the board of directors
and Members of the Borrower relating to the transactions contemplated by the
Relevant Documents;

 
F-2-1

--------------------------------------------------------------------------------

 

(vi)         a Certificate of Good Standing relating to the Borrower issued by
the Commissioner of the Alaska Department of Commerce and Economic Development,
dated October 9, 2008; and


(vii)        Each of the Wholesale Power Contracts and Fuel Supply Agreements.


In connection with my opinion expressed in Paragraph 7(iii) of Part III, I have
not reviewed, and express no opinion on, (a) financial covenants or similar
provisions requiring financial calculations or determinations to ascertain
compliance, or (b) provisions relating to the occurrence of a “material adverse
event” or words of similar import. Moreover, to the extent that any of the
Wholesale Power Contracts or Fuel Supply Agreements is governed by the laws of
any jurisdiction other than the State of Alaska, my opinion relating to those
agreements is based solely upon the plain meaning of their language without
regard to interpretation or construction that might be indicated by the laws
governing those agreements and instruments.


Where my opinion relates to my “knowledge,” that knowledge is based upon my
examination of the records, documents, instruments and certificates enumerated
or described above and my actual knowledge. I have not examined any records of
any court, administrative tribunal or other similar entity in connection with my
opinion.


II.


I express no opinion as to any securities, tax, anti-trust, land use, safety or
hazardous materials laws, rules and regulations or laws, rules or regulations
applicable to the Administrative Agent or Lenders by virtue of their status as a
financial institutions engaged in business of the type exemplified by the Credit
Agreement.


This opinion is limited to the laws of the State of Alaska, and I disclaim any
opinion as to the laws of any other jurisdiction.


III.


Based upon the foregoing and my examination of such questions of law as I have
deemed necessary or appropriate for the purpose of my opinion, and subject to
the limitations and qualifications expressed below, it is our opinion that:


 
1.
The Borrower has been duly incorporated and is validly existing and in good
standing under the laws of the State of Alaska.



 
2.
The Borrower has all requisite corporate power and corporate authority to enter
into and perform the Relevant Documents, to own its properties and to carry on
its business as it is now conducted.



 
3.
The Relevant Documents have been duly authorized by all necessary corporate
action (including action by the Borrower’s Members, if necessary) on the part of
the Borrower and have been duly executed and delivered on behalf of the
Borrower.


 
F-2-2

--------------------------------------------------------------------------------

 

 
4.
Each of the Relevant Documents is a valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms,
subject, as to enforcement, (i) to bankruptcy, insolvency, reorganization,
arrangement, moratorium and other laws of general applicability relating to or
affecting creditors’ rights and (ii) to general principles of equity, whether
such enforceability is considered in a proceeding in equity or at law.



 
5.
No governmental consents, approvals, authorizations, registrations, declarations
or filings are required for the execution and delivery of the Relevant Documents
on behalf of the Borrower or repayment of the Loans, except such as have been
obtained or made. No approval of the Regulatory Commission of Alaska or any
other Governmental Authority is required for the use of any Credit Extension
(including the first Credit Extension).



 
6.
Neither the execution and delivery of the Relevant Documents on behalf of the
Borrower nor the performance by the Borrower of the Relevant Documents (i)
conflicts with any provision of the Articles of Incorporation or Bylaws of the
Borrower, (ii) violates or breaches any law, rule or regulation, or any writ,
judgment injunction decree or award, or any order of any Governmental Authority
applicable to the Borrower, or (iii) violates or results in a breach or default
under the Indenture, any of the Wholesale Power Contracts or Fuel Supply
Agreements, gives rise to a right thereunder to require any payment to be made
by the Borrower, or results in the creation of imposition of any Lien on any
asset of the Borrower thereunder.



 
7.
There is no action, suit or proceeding against the Borrower that is either
pending or that, to my knowledge, has been threatened in writing and that (i)
involves any of the Loan Documents or the Transactions, or (ii) if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.



IV.


I further advise you that:


 
A.
As noted, the enforceability of the Relevant Documents is subject to the effect
of general principles of equity. These principles include, without limitations,
concepts of commercial reasonableness, materiality and good faith and fair
dealing.


 
F-2-3

--------------------------------------------------------------------------------

 

 
B.
The Administrative Agent and Lenders may not involve penalties for defaults that
bear no relation to the damage suffered and we express no opinion as to whether
a court would determine whether or not any payment in cash or kind would
constitute a penalty.



 
C.
The enforceability of the Relevant Documents is subject to the effects of (i)
Section 1-203 of the Alaska Uniform Commercial Code (the “UCC”), which imposes
an obligation of good faith in the performance or enforcement of a contract,
(ii) Section 1-102 of the UCC, which provides that obligations of good faith,
diligence, reasonableness and care prescribed by the UCC may not be disclaimed
by agreement, although the parties may by agreement determine the standards by
which the performance of such obligations is to be measured if those standards
are not manifestly unreasonable, and (iii) legal principles under which a court
may refuse to enforce, or may limit the enforcement of, a contract or any clause
of a contract that a court finds as a matter of law to have been unconscionable
at the time it was made.



 
D.
The effectiveness of indemnities, rights of contribution, exculpatory provisions
and waivers of the benefits of statutory provisions may be limited on public
policy grounds.



 
E.
Provisions of the Relevant Documents requiring that waivers must be in writing
may not be binding or enforceable if a non-executory oral agreement has been
created modifying any such provision or an implied agreement by trade practice
or course of conduct has given rise to waiver.



 
F.
Provisions of any agreement requiring a party to pay another party’s attorneys’
fees and costs in actions to enforce the provisions of such agreement may be
construed to entitle the prevailing party in any action, whether or not that
party is the specified party, to be awarded its reasonable attorneys’ fees,
costs and necessary disbursements.



 
G.
The enforceability of the Relevant Documents may also be subject to the effect
of generally applicable rules of law that limit or affect the enforceability of
provisions purporting to permit service by mail.



V.


This opinion is rendered to you in connection with the Relevant Documents and is
for your benefit. This opinion may not be relied upon by any other person, firm,
corporation or other entity (other than your successors and assigns as Lenders,
the Administrative Agent and Persons that acquire participations in your Loans)
without our prior written consent. I disclaim any obligation to advise you of
any change in law that occurs, or any facts of which we become aware, after the
date of this opinion.

 
F-2-4

--------------------------------------------------------------------------------

 




 
Very truly yours,
     
Mark K. Johnson
 
General Counsel


 
F-2-5

--------------------------------------------------------------------------------

 

Exhibit G


Form of Compliance Certificate


COMPLIANCE CERTIFICATE


I, [_____________], the Chief Executive Officer of Chugach Electric Association,
Inc. (the "Company") and I, [_____________], the Chief Financial Officer of the
Company, and, as such, Responsible Officers of the Company, DO HEREBY CERTIFY on
behalf of the Company and to the best of our knowledge, after due inquiry, that:


(a)            We have conducted a review of (i) the Credit Agreement dated as
of November [●], 2010 (as amended, supplemented, restated or otherwise modified
from time to time, the "Credit Agreement"), by and among the Company, the
Lenders party thereto, and National Rural Utilities Cooperative Finance
Corporation, as Administrative Agent (ii) the financial statements of the
Company and (iii) such other documents as we have deemed necessary for this
certification. Capitalized terms used and not defined herein shall have the
meanings assigned to them in the Credit Agreement. This Compliance Certificate
is being delivered pursuant to Section 5.01(c) of the Credit Agreement.


(b)            The financial statements being delivered with this Compliance
Certificate present fairly in all material respects the financial condition and
results of operations of the Company in accordance with GAAP consistently
applied.


(c)            [No Default has occurred during the period beginning on [_____],
20[__] and ending on the date hereof.] [Attached hereto as Annex 1 is a detailed
description of each Default that has occurred during the period beginning on
[_____], 20[__] and ending on the date hereof, together with a description of
any action taken or proposed to be taken with respect thereto.]


(d)            Attached hereto as Annex 2 are detailed calculations
demonstrating compliance with each covenant set forth in Section 6.08 of the
Credit Agreement as of the date hereof.


(e)            Attached hereto as Annex 3 is a complete and correct list of the
Wholesale Power Contracts as of the date hereof.


(f)            Attached hereto as Annex 4 is a complete and correct list of (i)
each agreement, lease, deed of trust, mortgage, credit agreement, loan
agreement, indenture, purchase agreement, Guarantee, letter of credit or other
arrangement (other than those that have been filed as exhibits to annual
reports, quarterly reports and other reports filed by the Borrower with the
SEC)8 providing for or otherwise relating to any Indebtedness or any extension
of credit (or commitment for any extension of credit) to, or Guarantee by, the
Borrower outstanding on the date hereof, the aggregate principal or face amount
of which equals or exceeds (or may equal or exceed) $1,000,000, and the
aggregate principal or face amount outstanding or that may become outstanding
under each such agreement, lease, deed of trust, mortgage, credit agreement,
loan agreement, indenture, purchase agreement, Guarantee, letter of credit or
other arrangement and (ii) each Lien securing Indebtedness of any Person
outstanding on the date hereof, the aggregate principal or face amount of which
equals or exceeds (or may equal or exceed) $1,000,000 and covering any property
of the Borrower, and the aggregate Indebtedness secured (or that may be secured)
by each such Lien and the property covered by each such Lien;

_________________________________
8
Parenthetical to be included only if Borrower is an SEC reporting company.

 

 
G-1

--------------------------------------------------------------------------------

 

(g)            Since the date of the financial statements referred to in Section
5.01 of the Credit Agreement, a change in GAAP [and in the application of GAAP
with respect to the financial statements of the Company] has [not] occurred[,
and the effect of such change on the financial statements accompanying this
Compliance Certificate is [_________]]9.


WITNESS my hand this [__] day of [_____], 20[__].



 
By:
   
Name:
 
Title: Chief Executive Officer



WITNESS my hand this [__] day of [_____], 20[__].



 
By:
   
Name:
 
Title: Chief Financial Officer


_________________________________ 
9
Please indicate whether a change in GAAP has occurred.

 

 
G-2

--------------------------------------------------------------------------------

 

Exhibit H


Form of New Indenture


[Separately attached.]

 
H-1

--------------------------------------------------------------------------------

 

See Second Amended and Restated Indenture of Trust dated as of January 20, 2011,
between Chugach Electric Association, Inc. and U.S. Bank National Association
filed as Exhibit 4.18 to this 2010 Form 10-K Annual Report
 
 
H-2

--------------------------------------------------------------------------------